Exhibit 10.32

STANDARD FORM OFFICE LEASE

This Standard Form Office Lease ("Lease"), dated for reference purposes only as
of January 20, 2016, is entered into by and between MNCVAD-SEAGATE 2665 NORTH
FIRST LLC, a Delaware limited liability company ("Landlord"), and 8x8, INC., a
Delaware corporation ("Tenant").

ARTICLE I

BASIC LEASE PROVISIONS

Each reference in this Lease to the "Basic Lease Provisions" shall mean and
refer to the following terms, the application of which shall be governed by the
provisions in the remaining Articles of this Lease.

1.

Address of Landlord:







a.



Notices:



MNCVAD-Seagate 2665 North First LLC











c/o Seagate Properties, Inc.











980 Fifth Avenue











San Rafael, CA 94901











Attn: Property Manager























with a copy to:























c/o NYL Investors LLC











One Front Street, Suite 550











San Francisco, CA 94111











Attn: Asset Manager























and:











MNCVAD-Seagate 2665 North First LLC











Attn. General Counsel











One Front Street, Suite 550











San Francisco, CA 94111











Fax: (415) 402-4149















b.



Rent Payments:



By wire:























First Republic Bank











ABA: 321081669











Account 80006005896











For: MNCVAD-Seagate 2665 North First LLC























By check, if by first-class mail:























MNCVAD-Seagate 2665 North First LLC











DEPT LA 24356











PASADENA, CA 91185-4356























By check, if by courier/overnight delivery:























MNCVAD-Seagate 2665 North First LLC











Lockbox 24356











14005 Live Oak Ave.











Irwindale, CA 91706-1300













2.

Premises Address:



2665 North First Street, Suite 300











San Jose, California 95134



--------------------------------------------------------------------------------





3.

Address of Tenant:



2125 O'Nel Drive











San Jose, California 95131











Attn: Chief Financial Officer

4. Tenant's Trade Name: 8x8, Inc.

5. Tenant's Contact: ________________ Telephone: _________________

6. Premises Square Footage: Approximately 36,174 rentable square feet,
consisting of (i) 10,757 rentable square feet in Suites 202 and 204 and (ii)
25,417 rentable square feet in Suite 300

Building Square Footage: Approximately 130,722 rentable square feet

7. Anticipated Commencement Date: March 1, 2016

8. Term: Forty-eight (48) full calendar months

9. Monthly Rent: The Monthly Rent payable by Tenant under the Lease during the
Term shall be as follows:

Months

Monthly Rent

1 - 12

$105,628.08 per month

13 - 24

$108,796.92 per month

25 - 36

$112,060.83 per month

37 - 48

$115,422.64 per month



10. Security Deposit: None.

11. Permitted Uses: General office purposes consistent with a first-class office
building, all in accordance with Applicable Laws and Restrictions (as hereafter
defined) and pursuant to approvals to be obtained by Tenant from all relevant
City, County and other required governmental agencies and authorities.

12. Broker: CBRE, Inc., representing Landlord

                      CBRE, Inc., representing Tenant

13. Landlord's Architect: As designated by Landlord from time to time

14. Guarantor: None.

15. Vehicle Parking Spaces: One hundred twelve (112) unreserved, unassigned
vehicle parking spaces ("Unreserved Spaces"), which shall be provided subject to
Section 10.7 of this Lease.

16. Tenant's Share: 27.70%

17. Project Costs Expense Base: Project Costs for the 2016 calendar year

18. Tax Expense Base: Real Property Taxes for the 2016 calendar year

Exhibits

: Exhibits A (Diagram of Premises), B (Commencement Date Memorandum), C (Rules
and Regulations), and D (Work Letter).



ARTICLE II

DEFINITIONS

2.1    Certain Definitions. The capitalized terms set forth below, unless the
context clearly requires otherwise, shall have the following meanings in this
Lease.

-2-



--------------------------------------------------------------------------------





"Additional Rent" means any and all sums (whether or not specifically called
"Additional Rent" in this Lease), other than Monthly Rent, which Tenant is or
becomes obligated to pay to Landlord under this Lease. See also Rent.

"Alterations" means any alterations, decorations, modifications, additions or
improvements made in, on, about, under or contiguous to the Premises (or
relating to Tenant's use thereof) by or for the benefit of Tenant (other than
the Tenant Improvements), including, but not limited to, telecommunications and
data cabling and wiring, lighting, HVAC and electrical fixtures, pipes and
conduits, transfer, storage and disposal facilities, partitions, drapery, wall
coverings, shelves, cabinetwork and carpeting, but excluding alterations made by
Landlord pursuant to Section 8.4 below.

"Applicable Laws" is defined in Section 5.2.

"Applicable Rate" means the greater of eight (8%) per annum or five percent (5%)
in excess of the discount rate of the Federal Reserve Bank of San Francisco in
effect on the twenty-fifth (25th) day of the calendar month immediately prior to
the event giving rise to the Applicable Rate imposition; provided, however, the
Applicable Rate shall in no event exceed the maximum interest rate permitted to
be charged by Applicable Laws.

"Broker" means, collectively, the person(s) or entity(ies) identified in Item 12
of the Basic Lease Provisions.

"Building" means that certain building within which the Premises are located.

"Business Day" is a day which is not a Saturday, a Sunday or a state or federal
holiday in the state where the Building is located.

"Casualty" is defined in Section 12.1.

"CC&R's" means any declaration of covenants, conditions and restrictions (or
similar instrument), if any, applicable to all or any part of the Property and
recorded in the Official Records of the County, as the same may be amended from
time to time.

"City" means the city in which the Premises are located.

"Commencement Date" means the commencement date of the Term, described in
Section 3.2.

"Common Area" is defined in Section 3.1.

"County" means the county in which the Premises are located.

"Event of Default" means the Tenant defaults described in Section 15.1.

"Excess Project Costs" is defined in Section 7.1.

"Excess Real Property Taxes" is defined in Section 7.1.

"Guarantor" means the person(s) or entity identified in Item 14 of the Basic
Lease Provisions, if any.

"HVAC" means the heating, ventilating and air conditioning system serving the
Building.

"Hazardous Materials" is defined in Article  VI.

"Holidays" is defined in Section 7.7.

"Landlord's Agents" means Landlord's agents, trustees, representatives, property
managers (whether as agents or independent contractors), investment managers,
attorneys, consultants, contractors, partners, managers, members, subsidiaries,
affiliates, directors, officers and employees.

"Landlord's Architect" means the architect or architectural firm from time to
time designated by Landlord to perform the function of Landlord's Architect set
forth in this Lease.

-3-



--------------------------------------------------------------------------------





"Lease" means this instrument together with all exhibits, amendments, addenda
and riders attached hereto and made a part hereof.

"Monthly Rent" means the monthly rental which Tenant is to pay to Landlord
pursuant to Section 4.1, as the same may be adjusted from time to time as set
forth in this Lease. See also Rent.

"Mortgage" means any mortgage, deed of trust, or similar lien now or hereafter
affecting the Property or any portion thereof, and any renewal, modification,
consolidation, replacement and/or extension thereof.

"Mortgagee" means any mortgagee, beneficiary or lender under any Mortgage now or
hereafter affecting the Property or any portion thereof.

"Notice" means each and every notice, communication, request, demand, reply or
advice, or duplicate thereof, in this Lease provided or permitted to be given,
made or accepted by either party to the other party, which shall be in writing
and given in accordance with the provisions of Section 21.6.

"Operating Expenses" means, collectively, Project Costs and Real Property Taxes.

"Premises" means the premises shown in Exhibit A, and all areas appurtenant
thereto, if any, for the exclusive use of Tenant, as shown in Exhibit A. The
Premises are located within and constitute a portion of the Building at the
address set forth in Item 2 of the Basic Lease Provisions.

"Premises Square Footage" means (a) the entire area included within the
Premises, being the area bounded by the inside surface of any exterior glass
walls (or the inside surface of the permanent exterior wall where there is no
glass) of the Building bounding the Premises, the inside surface of the exterior
of all walls separating the Premises from any public corridors or such other
public areas on such floor, and the centerline of all walls separating the
Premises from other areas leased or to be leased to other tenants on such floor;
and (b) an amount equal to Tenant's Share of the lobby areas, corridors,
restrooms, mechanical rooms, janitorial rooms, electrical rooms and telephone
closets in the Building. The Premises Square Footage as of the execution of this
Lease is set forth in Item 6 of the Basic Lease Provisions.

"Property" is defined in Section 3.1.

"Project Costs" is defined in Section 7.3.

"Project Costs Expense Base" means the allowance for Project Costs that Landlord
will credit to Tenant's Share of Project Costs under Article VII, which
allowance amount is set forth under Item 17 of the Basic Lease Provisions.

"Real Property Taxes" is defined in Section 7.4.

"Rent" means Monthly Rent and Additional Rent, collectively.

"Restrictions" means, collectively, the CC&Rs and any other covenants,
conditions or restrictions of which Tenant has received actual or constructive
notice affecting the Premises or any portion thereof, as the same may be amended
from time to time.

"Rules and Regulations" means, collectively, the rules and regulations attached
hereto as Exhibit C and any modifications thereto promulgated by Landlord or
Landlord's Agents from time to time, and such rules and regulations promulgated
by the Restrictions.

"Security Deposit" means the amount set forth in Item 10 of the Basic Lease
Provisions, which shall be paid to Landlord by Tenant pursuant to Section 4.6.

"Substantial Completion" and "Substantially Completed" mean, with respect to the
Tenant Improvements, or repair of the Premises following a Casualty or any other
repairs or works of construction to be performed by Landlord, that such work or
repairs have been fully completed except for minor details of construction,
mechanical adjustments or decoration which do not materially interfere with
Tenant's use and enjoyment of the Premises (items normally referred to as "punch
list" items), all as reasonably determined by Landlord.

-4-



--------------------------------------------------------------------------------





"Tax Expense Base" "means the allowance for Real Property Taxes that Landlord
will credit to Tenant's Share of Real Property Taxes under Article VII, which
allowance amount is set forth under Item 18 of the Basic Lease Provisions.

"Tenant Delays" means any and all delays due to the fault of Tenant, including,
without limitation, Tenant's failure to deliver to Landlord, concurrently with
Tenant's execution of this Lease, executed copies of policies of insurance or
certificates thereof as required under Section 11.8 and the Security Deposit and
Monthly Rent for the first month such Monthly Rent is due hereunder and delays
in the construction of the Tenant Improvements due to the fault of Tenant, as
described in the Work Letter.

"Tenant Improvements" means those certain improvements to be constructed on the
Premises as provided in the Work Letter.

"Tenant's Agents" means Tenant's agents, representatives, consultants,
contractors, affiliates, subsidiaries, officers, directors, employees,
subtenants, guests, visitors and invitees.

"Tenant's Personal Property" means Tenant's removable trade fixtures, furniture,
equipment and other personal property located in or on the Premises.

"Tenant's Share" is defined in Section 7.2.

"Term" means the term of this Lease, as provided in Section 3.2.

"Unavoidable Delay" means any delays which are beyond a party's reasonable
control, including, but not limited to, delays due to inclement weather,
strikes, acts of God, inability to obtain labor or materials, inability to
secure governmental approvals or permits, governmental restrictions, civil
commotion, fire, earthquake, explosion, flood, hurricane, the elements, or the
public enemy, action or interference of governmental authorities or agents, war,
invasion, insurrection, rebellion, riots, lockouts or any other cause whether
similar or dissimilar to the foregoing which is beyond a party's reasonable
control; provided however, that in no event shall any of the foregoing ever
apply with respect to the payment of any monetary obligation.

"Work Letter" means the work letter between Landlord and Tenant regarding the
construction of the Tenant Improvements in the form of Exhibit D attached
hereto.

2.2    Other Definitions. Terms defined elsewhere in this Lease, unless the
context clearly requires otherwise, shall have the meaning as there given.

ARTICLE III

PREMISES AND TERM

3.1    Lease of Premises. Subject to and upon the terms and conditions set forth
herein, Landlord hereby leases the Premises to Tenant, and Tenant hereby leases
the Premises from Landlord. The Premises are part of that certain office
building commonly known as 2665 North First Street, San Jose, California
("Building"). The Building is located on a parcel of land owned by Landlord
(which parcel and all improvements located thereon from time to time, including,
without limitation, the Building, driveways, landscaping and hardscaping, are
referred to herein as the "Property").

The term "Common Area" as used in this Lease shall mean those interior common
areas of the Building (including, without limitation, common entrances, lobbies,
corridors, stairways and stairwells, public restrooms and elevators) and
exterior common areas of the Property (including, without limitation, the
surface parking areas, vehicle lanes, driveways, sidewalks, walkways and similar
areas) that are provided and designated by Landlord from time to time for the
general non-exclusive use of Landlord, tenants of the Building (and other
authorized users) and their respective agents, employees, suppliers, shippers,
customers and invitees.

3.2    Term and Commencement. Unless sooner terminated as provided herein, the
Term of this Lease shall be for that period set forth in Item 8 of the Basic
Lease Provisions, as the same may be extended in accordance with any option or
options to extend the Term granted herein, and shall commence (the "Commencement
Date") on the earlier of (i) the date that the Tenant Improvements have been
Substantially Completed (as reasonably determined by Landlord), (ii) the date
that the Tenant Improvements would have otherwise been Substantially

-5-



--------------------------------------------------------------------------------





Completed (as reasonably determined by Landlord) but for the occurrence of any
Tenant Delays, or (iii) the date Tenant commences occupancy of all or any
portion of the Premises for the conduct of business. When the actual
Commencement Date has occurred, Tenant shall execute a Commencement Date
Memorandum in the form shown in Exhibit B (the "Commencement Date Memorandum")
as provided by Landlord within five (5) days after Landlord's request therefore.
Tenant's failure to execute the Commencement Date Memorandum within said five
(5) day period shall, at Landlord's option, be an Event of Default hereunder and
shall constitute Tenant's acknowledgment of the truth of the facts contained in
the Commencement Date Memorandum delivered by Landlord to Tenant. Landlord and
Tenant anticipate that the Term will commence on the "Anticipated Commencement
Date" set forth in Item 7 of the Basic Lease Provisions, but the Anticipated
Commencement Date shall in no event affect the actual Commencement Date, which
shall be determined as set forth in this Section 3.2.

3.3    Early Entry. Tenant and its authorized agents, contractors,
subcontractors and employees shall be granted a license by Landlord to enter
upon the Premises, at Tenant's sole risk and expense, at least ten (10) days
prior to the Commencement Date to install fixtures and equipment, so long as
such entry does not interfere with Landlord's work in the Premises or in the
Project; provided, however, that (a) the provisions of this Lease (other than
with respect to the payment of Monthly Rent or payment of Operating Expenses and
Additional Rent for Operating Expenses (i.e. both Project Costs and Real
Property Taxes)), shall apply during such early entry, including, but not
limited to, the provisions of Article XI relating to Tenant's indemnification of
Landlord, (b) prior to any such entry, Tenant shall pay for and provide evidence
of the insurance to be provided by Tenant pursuant to the provisions of
Article XI, (c) Tenant shall pay all separately metered utility, service and
maintenance charges for the Premises attributable to Tenant's early entry and
use of the Premises as reasonably determined by Landlord, (d) prior to such
entry, Tenant shall have delivered to Landlord an executed original of this
Lease and payment in an amount equal to: (i) Monthly Rent and Tenant's Share of
estimated Operating Expenses for the first (1st) month) of the Term in which
such amounts are due, plus (ii) the Security Deposit set forth in Item 10 of the
Basic Lease Provisions, and (e) Tenant shall not interfere with the completion
of the Tenant Improvements or Landlord's other improvements in any way. Upon
Tenant's breach of any of the foregoing conditions, Landlord may, in addition to
exercising any of its other rights and remedies set forth herein, revoke such
license upon notice to Tenant.

3.4    Delay in Possession. If Landlord cannot deliver possession of the
Premises to Tenant with the Tenant Improvements Substantially Completed on or
before the Anticipated Commencement Date or any other date for any reason,
Landlord shall not be subject to any liability therefor, and such failure shall
not affect the validity of this Lease or the obligations of Tenant hereunder,
but in such case, Tenant shall not be obligated to pay Monthly Rent or
Additional Rent other than as provided in Section 3.5 until possession of the
Premises has been delivered to Tenant (which date shall then be deemed the
Commencement Date for all purposes under this Lease). Tenant understands that,
notwithstanding anything to the contrary contained herein, Landlord shall have
no obligation to deliver possession of the Premises to Tenant for so long as
Tenant fails to deliver to Landlord executed copies of policies of insurance or
certificates thereof as required under Section 11.8.

3.5    Tenant Delays. The Commencement Date shall not be delayed or postponed
due to Tenant Delays, and the Term, Tenant's obligations to pay Rent and all of
Tenant's other obligations under this Lease shall commence upon the date which
would have been the Commencement Date but for Tenant Delays.

3.6    "AS-IS" Condition of Premises. Except for the Tenant Improvements,
removal of all existing phone, IT and data cabling and wiring currently in the
Premises, and as otherwise specifically provided herein, Tenant shall accept the
Premises from Landlord in its "AS-IS" condition and Tenant acknowledges and
agrees that Landlord has no obligation to improve, alter or remodel the Premises
in any manner whatsoever. The taking of possession or use of the Premises by
Tenant for any purpose shall conclusively establish that Tenant has inspected
the Premises and accepts them as being in good and sanitary order, condition and
repair. Landlord hereby informs Tenant that the Building and the Project have
not undergone an inspection by a person certified pursuant to Section 4459.2 of
the California Government Code (a Certified Access Specialist). Tenant hereby
waives any and all rights it otherwise might now or hereafter have under Section
1938 of the California Civil Code.

3.7    No Representations. Tenant acknowledges that neither Landlord nor any of
Landlord's Agents has made any representations or warranties as to the
suitability or fitness of the Premises for the conduct of Tenant's business,
including, but not limited to, any representations or warranties regarding
zoning or other land use matters, or for any other purpose, and that neither
Landlord nor any of Landlord's Agents has agreed to undertake any alterations or
additions or construct any tenant improvements to the Premises except as
expressly provided in this Lease.

3.8    Relocation of Premises. Landlord shall have the right, at any time before
or during the Term, to relocate Tenant from the Premises to other space located
within the Building or the Property upon no less than ninety

-6-



--------------------------------------------------------------------------------





(90) days prior written Notice to Tenant (which Notice shall specify the
anticipated date of such relocation). Such space ("Relocation Space") shall be
comparable in size, quality, level of finish, of similar view to the exterior
and with a similar amount of skylights, utility and condition to the Premises
(provided that such requirement to provide similar views and skylights shall
only apply in connection with a relocation of the 3rd floor of the Premises, but
not the 2nd floor of the Premises). Landlord shall pay all reasonable moving
expenses, including all cabling, IT and wiring costs, costs of third party
moving consultants, and all costs for improving the Relocation Space so that the
condition thereof is comparable to the Premises, and shall reimburse Tenant for
stationery reprinting costs necessitated by such relocation, up to, but not
exceeding, a total reimbursement for such stationary reprinting costs of
$1,500.00. Tenant shall cooperate with Landlord in all reasonable ways to
facilitate any such relocation, which relocation shall occur at such times and
on such date(s) as may be reasonably designated by Landlord. Prior to the date
that Tenant is moved to the Relocation Space, Tenant shall remain in the
Premises and shall continue to perform all of its obligations under this Lease.
Upon the delivery of possession of the Relocation Space to Tenant, the
Relocation Space shall thereupon become the premises leased by Tenant under this
Lease (and all references in this Lease to the "Premises" shall thereafter refer
to the relocated Premises), and the terms of the Lease shall remain in full
force and shall thereupon apply to the Relocation Space, except that, if the
size of the Relocation Space is smaller than the Premises as they existed before
the relocation (as reasonably determined by Landlord), then, effective as of
such relocation, Monthly Rent and Tenant's Share shall each be adjusted
downwards based on the relationship between the number of rentable square feet
of the pre-relocation Premises and the number of rentable square feet of the
Relocation Space (all as reasonably determined by Landlord). No amendment or
other instrument shall be necessary to effectuate a relocation of the Premises
pursuant to this Section 3.8, except that, if requested by Landlord, Tenant
shall execute an appropriate amendment document within twenty (20) days after
Landlord's written request therefor. If Tenant fails to execute such relocation
amendment within such time period, or if Tenant fails to be ready to relocate on
the date(s) designated by Landlord, then any such failure shall constitute an
Event of Default by Tenant under this Lease.

3.9    Option to Renew.

General. Landlord hereby grants Tenant one (1) option to extend the Term for
one (1) period of five (5) years (the "Option Term"), which option shall be
exercisable only by written Exercise Notice (as defined below) delivered by
Tenant to Landlord as provided below. Upon the proper exercise of this option to
extend, the Term shall be extended for the Option Term (which shall be on the
same terms and conditions as the Lease except for Monthly Rent which shall be
determined as set forth below) and the parties shall promptly execute an
amendment to this Lease setting forth the Monthly Rent and other terms
applicable to such Option Term once such terms are finally determined in
accordance with this Section 3.9. Landlord shall have no obligation to construct
any improvements on, in or around the Premises or in the Property or to provide
any tenant improvement allowance. The right set forth in this Section 3.9 shall
be personal to the entity executing this Lease as Tenant (the "Original Tenant")
or any Permitted Assignee (as defined below) and such right may only be
exercised by such Original Tenant or Permitted Assignee (and not any other
assignee, sublessee or other transferee of Original Tenant's interest in this
Lease) if such Original Tenant occupies the entire Premises as of both the date
of the Exercise Notice and the commencement of the Option Term. At Landlord's
option, Tenant shall not have the right to extend the Term of the Lease for the
Option Term if at any time between the date of delivery of the Exercise Notice
by Tenant and the end of the Term, Tenant has committed or permitted to occur an
Event of Default.

Extension Option Rent. The annual Monthly Rent payable by Tenant during the
Option Term shall be equal to the Fair Market Rental Rate for the Premises. As
used herein, the "Fair Market Rental Rate" shall mean the monthly base rent at
which non-equity tenants, as of the commencement of the Option Term, will be
leasing non-sublease space comparable in size, location and quality to the
Premises for a comparable term, which comparable space is located in the
Building and in other comparable office buildings in San Jose, California,
taking into consideration all free rent and other out-of-pocket concessions
generally being granted at such time for such comparable space for the Option
Term. All other terms and conditions of this Lease shall apply throughout the
Option Term; however, Tenant shall, in no event, have any further option to
extend the Term unless Landlord and Tenant otherwise agree in writing.

Exercise of Extension Option. The option provided under this Section 3.9 shall
be exercised by Tenant, if at all, only in the following manner: (i) Tenant
shall deliver written notice ("Exercise Notice") to Landlord no earlier than
twelve (12) months before the expiration of the Term and no later than nine (9)
months before the expiration of the Term, irrevocably exercising the option;
(ii) Landlord, after receipt of Tenant's notice, shall deliver notice (the
"Option Rent Notice") to Tenant no later than seven (7) months before the
expiration of the Term, setting forth its determination of Fair Market Rental
Rate. In the event Tenant objects to the Fair Market Rental Rate submitted by
Landlord, Tenant shall do so in writing within ten (10) Business Days and, with
such objection, set forth Tenant's determination of the Fair Market Rental Rate
for the Premises. If Tenant does not object in such time and

-7-



--------------------------------------------------------------------------------





manner, Tenant shall be deemed to have accepted Landlord's determination. If
Tenant has properly objected to Landlord's determination, then Landlord and
Tenant shall attempt in good faith to agree upon such Fair Market Rental Rate.
If Landlord and Tenant fail to reach agreement on such Fair Market Rental Rate
on or before the last day of the sixth (6th) full calendar month prior to the
expiration of the Term, then each party's determination shall be submitted to
arbitration in accordance with clause (d) below. Tenant's failure to deliver the
Exercise Notice on or before the applicable delivery date specified hereinabove
shall be deemed to constitute Tenant's waiver of its extension rights hereunder.

Determination of Option Term Rent.

Landlord and Tenant shall each appoint one arbitrator who shall by profession be
a real estate broker who shall have been active over the ten (10) year period
ending on the date of such appointment in the leasing of commercial properties
in the vicinity of the Building. The determination of the arbitrators shall be
limited solely to the issue of whether Landlord's or Tenant's submitted Fair
Market Rental Rate for the Premises is closer to the actual Fair Market Rental
Rate for such space as determined by the arbitrators, taking into account the
requirements of subsection (b) above and this subsection (d) regarding the same.
Each such arbitrator shall be appointed by the last day of the fifth (5th) full
calendar month before the expiration of the Term.

The two arbitrators so appointed shall on or before four (4) months before the
expiration of the Term agree upon and appoint a third arbitrator who shall be
qualified under the same criteria set forth hereinabove for qualification of the
initial two arbitrators.

On or before three (3) months prior to the expiration of the Term, the
arbitrators shall reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Fair Market Rental Rate, and shall notify
Landlord and Tenant thereof. Such decision shall be based upon the factors
described in subsection (b) above.

The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant.

If either Landlord or Tenant fails to appoint an arbitrator within the time
period specified in subsection (d)(i) hereinabove, the arbitrator appointed by
one of them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant.

If the two arbitrators fail to agree upon and appoint a third arbitrator, then
the appointment of the arbitrator shall be made by the presiding judge of the
Superior Court of the County in which the Building is located, or, if he or she
refuses to act, by any judge having jurisdiction over the parties.

The cost of arbitration shall be paid by Landlord and Tenant equally.

Payment of Fair Market Rental Rate. If for any reason the determination of Fair
Market Rental Rate has not been completed prior to the commencement of the
Option Term, Tenant shall pay as Monthly Rent Landlord's opinion of Fair Market
Rental Rate, and if such Fair Market Rental Rate is thereafter fixed or
readjusted in a different amount by the arbitrators or agreement of the parties
as provided above, such new Fair Market Rental Rate shall take effect
retroactively back to the commencement of the Option Term. In the event the Fair
Market Rental Rate is determined to be higher than Landlord's opinion of Fair
Market Rental Rate, Tenant shall immediately pay to Landlord that sum which is
accrued and underpaid as a result of such retroactive application. In the event
the Fair Market Rental Rate is determined to be lower than Landlord's opinion of
Fair Market Rental Rate, Landlord shall apply the sum which is accrued and
overpaid as a result of such retroactive application to the next installment of
Monthly Rent due.

ARTICLE IV

RENT AND ADJUSTMENTS

4.1    Monthly Rent. From and after the Commencement Date, Tenant shall pay to
Landlord, for each calendar month of the Term, the Monthly Rent set forth in
Item 9 of the Basic Lease Provisions. Monthly Rent shall be due and payable to
Landlord in lawful money of the United States, in advance, on the first (1st)
day of each calendar month of the Term, without abatement, deduction, claim or
offset, and without prior Notice, invoice or demand, at Landlord's address for
payment of Rent set forth in Item 1 of the Basic Lease Provisions or at such
place

-8-



--------------------------------------------------------------------------------





as Landlord may from time to time designate. Tenant's payment of Monthly Rent
for the first (1st) month of the Term for which Monthly Rent is payable shall be
delivered to Landlord concurrently with Tenant's execution of this Lease.

4.2    Additional Rent. All Additional Rent shall be due and payable to Landlord
in lawful money of the United States, at Landlord's address for payment of Rent
set forth in Item 1 of the Basic Lease Provisions or at such other place as
Landlord may from time to time designate, without abatement, deduction, claim or
offset, within ten (10) days of receipt of Landlord's invoice or statement for
same, or, if this Lease provides another time for the payment of certain items
of Additional Rent, then at such other time. Notwithstanding the foregoing,
Additional Rent for Tenant's Share of Operating Expenses shall be payable on the
first (1st) day of each calendar month of the Term, without abatement,
deduction, claim or offset.

4.3    Prorations. If the Commencement Date is not the first (1st) day of a
month, or if the expiration of the Term of this Lease is not the last day of a
month, a prorated installment of Monthly Rent based on a thirty (30) day month
shall be paid for the fractional month during which the Term commences or
expires, as applicable.

4.4    Application of Payments. Landlord shall have the right to apply payments
received from Tenant under this Lease to any sums past or currently due under
this Lease, whether Monthly Rent, Additional Rent or otherwise, in such order
and in such amounts as Landlord, in its sole discretion, may elect, regardless
of any designation of such payments by Tenant to the contrary.

4.5    Late Payment Charges. Tenant acknowledges that late payment by Tenant to
Landlord of Rent under this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which is extremely difficult or
impracticable to determine. Such costs include, but are not limited to,
processing and accounting charges, late charges that may be imposed on Landlord
by the terms of any Mortgage, and late charges and penalties that may be imposed
due to late payment of Real Property Taxes. Therefore, if any installment of
Monthly Rent or any payment of Additional Rent due from Tenant is not received
by Landlord in good funds by the fifth (5th) calendar day from the applicable
due date, Tenant shall pay to Landlord an additional sum equal to five percent
(5%) of the amount overdue as a late charge for every month or portion thereof
that such amount remains unpaid (provided that such charge shall be imposed with
respect to the first occurrence of such a delinquency only if Tenant fails to
cure such delinquency within three (3) Business Days of Notice from Landlord
thereof). The parties acknowledge that this late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of the late
payment by Tenant. Acceptance of any late Rent and late charge therefor shall
not prevent Landlord from exercising any of the other rights and remedies
available to Landlord for any other Event of Default under this Lease. In no
event shall this provision for a late charge be deemed to grant Tenant a grace
period or extension of time within which to pay Rent or prevent Landlord from
exercising any of the other rights and remedies available to Landlord for any
Event of Default under this Lease. Notwithstanding the foregoing (i) should any
payment of Rent by personal check be rejected for insufficient funds, Landlord
shall have the right, upon Notice to Tenant, to require that all future payments
by Tenant under this Lease be by cashier's check acceptable to Landlord, and
(ii) upon the third (3rd) occurrence during the Term of Tenant's failure to
timely pay Rent when due, Landlord may, upon Notice to Tenant, require that
Monthly Rent for the balance of the Term be made in quarterly installments, in
advance, in an amount equal to the sum of the Monthly Rent amounts payable
during such three (3) month period. Notice is hereby given to Tenant that the
acceptance of partial Rent by Landlord shall not constitute a waiver by Landlord
of any rights, including, without limitation, the right of Landlord to recover
possession of the Premises and/or sue for the remaining balance owed. The
foregoing Notice shall be deemed to constitute Notice to Tenant as required
under California Code of Civil Procedure Section 1161.1(c).

ARTICLE V

USE

5.1    Tenant's Use. Tenant shall use the Premises solely for the purposes set
forth in Item 11 of the Basic Lease Provisions and shall use the Premises for no
other purpose. Tenant's use of the Premises shall be subject to all of the terms
and conditions of this Lease, including, but not limited to, all the provisions
of this Article  V. Tenant, at Tenant's sole cost and expense, shall procure,
maintain and make available for Landlord's reasonable inspection throughout the
Term, all governmental approvals, licenses and permits required for the proper
and lawful conduct of Tenant's permitted use of the Premises. At Landlord's
request, Tenant shall deliver copies of all such approvals, licenses and permits
to Landlord.

5.2    Compliance with Applicable Laws. Throughout the Term, Tenant, at Tenant's
sole cost and expense, shall comply with, and shall not use the Premises,
Building Property or Common Area, or suffer or permit anything to be done in or
about the same which will in any way conflict with, (i) any and all present and
future laws,

-9-



--------------------------------------------------------------------------------





statutes, zoning restrictions, ordinances, orders, regulations, directions,
rules and requirements of all governmental or private authorities having
jurisdiction over all or any part of the Property or Premises (including, but
not limited to, state, municipal, county and federal governments and their
departments, bureaus, boards and officials) pertaining to the use or occupancy
of, or applicable to, the Premises or privileges appurtenant to or in connection
with the enjoyment of the Premises, (ii) any and all applicable federal, state
and local laws, regulations or ordinances pertaining to air and water quality,
Hazardous Materials (as defined in Article  VI), waste disposal, air emissions
and other environmental or health and safety matters, zoning, land use and
utility availability, which impose any duty upon Landlord or Tenant directly or
with respect to the use or occupation of the Property or any portion thereof,
(iii) the requirements of the Board of Fire Underwriters or other similar body
now or hereafter constituted relating to or affecting the condition, use or
occupancy of the Premises, Building or Property or any portion thereof, (iv) any
covenants, conditions, easements or restrictions, including, but not limited to,
the Restrictions, now or hereafter affecting or encumbering the Building or the
Property, or any portion thereof, regardless of when they become effective, (v)
the Rules and Regulations, and (vi) good business practices (collectively, (i)
through (vi) above are hereinafter referred to as "Applicable Laws"). Tenant
shall not commit any waste of the Premises, Building or Property, or any public
or private nuisance or any other act or thing which would reasonably be expected
to disturb the quiet enjoyment of any other tenant of the Building or any
occupant of nearby property. Tenant shall not place or permit to be placed any
loads upon the floors, walls or ceilings in excess of the maximum designed load
specified by Landlord or which would reasonably be expected to damage the
Premises, Building or Property, or place or permit to be placed any harmful
liquids in the drainage systems, and Tenant shall not dump or store, or permit
to be placed or stored, any inventory, waste materials, refuse or other
materials or allow any such materials to remain outside the Building proper,
except in designated enclosed trash areas. Tenant shall not conduct or permit
any auctions, sheriff's sales or other like activities at the Property or any
portion thereof.

5.3    Restrictions. Tenant agrees that this Lease is subject and subordinate to
the Restrictions, as the same may now or hereafter exist, and that it will
execute and deliver to Landlord within ten (10) days of Landlord's request
therefor, any further documentation or instruments which Landlord deems
necessary or desirable to evidence or effect such subordination. Without
limiting the provisions of Section 5.2, Tenant shall throughout the Term timely
comply with all of the terms, provisions, conditions and restrictions of the
Restrictions which pertain to, restrict or affect the Premises or Tenant's use
thereof, or Tenant's use of any other area of the Property or Building permitted
hereunder, including the payment by Tenant of any periodic or special dues or
assessments charged against the Premises or Tenant which may be allocated to the
Premises or Tenant in accordance with the provisions of the Restrictions. Tenant
shall hold Landlord, Landlord's Agents and the Premises harmless and shall
indemnify, protect and defend Landlord and Landlord's Agents from and against
any loss, expense, damage, attorneys' fees and costs or liability arising out of
or in connection with the failure of Tenant to so perform or comply with the
Restrictions. Tenant agrees that it will subordinate this Lease to any other
covenants, conditions and restrictions and any reciprocal easement agreements or
any similar agreements which Landlord may hereafter record against the Premises
and to any amendment or modification to any of the existing Restrictions,
provided that such subordination does not unreasonably interfere with Tenant's
use and enjoyment of the Premises.

5.4    Landlord's Right of Entry. Landlord and Landlord's Agents shall have the
right to enter the Premises at all reasonable times upon reasonable Notice to
Tenant (except for emergencies or to provide janitorial services, in which case
no Notice shall be required) to inspect the Premises, to take samples and
conduct environmental investigations, to post notices of nonresponsibility and
similar notices and signs indicating the availability of the Premises for sale,
to show the Premises to interested parties such as prospective lenders and
purchasers, to perform Landlord's obligations under this Lease, to perform
Tenant's obligations as permitted herein when Tenant has failed to do so to
exercise Landlord's rights under this Lease and, at any reasonable time, to
place upon the Premises reasonable signs indicating the availability of the
Premises for lease and to show the Premises to prospective tenants, all without
being deemed to have caused an eviction of Tenant and without any liability to
Tenant or abatement of Rent. The above rights are subject to reasonable security
regulations and requirements of Tenant, and in exercising its rights set forth
herein, Landlord shall use commercially reasonable efforts to minimize
interference with Tenant's business. Landlord shall at all times have the right
to retain a key which unlocks all of the doors in the Premises, excluding
Tenant's vaults and safes, and Landlord and Landlord's Agents shall have the
right to use any and all means which Landlord may deem proper to open the doors
in an emergency to obtain entry to the Premises, and any entry to the Premises
so obtained by Landlord or Landlord's Agents shall not under any circumstances
be deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction of Tenant from the Premises.

-10-



--------------------------------------------------------------------------------



ARTICLE VI

HAZARDOUS MATERIALS

Tenant, at its sole cost and expense, shall comply and shall cause Tenant's
Agents to comply with all laws, ordinances, regulations, and standards
regulating or controlling hazardous wastes or hazardous substances, including,
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. 9601, et seq., the Hazardous
Material Transportation Act, 49 U.S.C. 1801, et seq., the Resource Conservation
and Recovery Act, 42 U.S.C. 6901, et seq.; the Carpenter-Presley-Tanner
Hazardous Substance Account Act, Health and Safety Code Section 25300, et seq.;
the Underground Storage of Hazardous Substance Act, Health and Safety
Section 25280, et seq.; the Safe Drinking Water and Toxic Enforcement Act of
1986 (Health and Safety Code Section 25249.5, et seq.); and the Hazardous Waste
Control Law, Health and Safety Code Section 25100, et seq. (the "Environmental
Laws"). Tenant hereby indemnifies and at all times shall indemnify and hold
harmless the Landlord, the Landlord's Agents and any successors to the
Landlord's interest in the chain of title to the Property, their respective
Landlord's Agents, and agents from and against any and all claims, suits,
demands, response costs, contribution costs, liabilities, losses, or damages,
directly or indirectly arising out of the existence, use, generation,
manufacture, storage, transportation, release, threatened release, or disposal
of Hazardous Materials (defined below) in, on, or under the Property or in the
groundwater under the Property and the migration or transportation of Hazardous
Materials to or from the Property or the groundwater underlying the Property
caused by or exacerbated by Tenant or Tenant's Agents. This indemnity extends to
the costs incurred by Landlord or its successors to reasonably repair, clean up,
dispose of, or remove such Hazardous Materials in order to comply with the
Environmental Laws, provided Landlord gives Tenant not less than thirty (30)
days advance written Notice of its intention to incur such costs. Tenant's
obligations pursuant to the foregoing indemnification and hold harmless
agreement shall survive the expiration or sooner termination of this Lease.
Notwithstanding anything to the contrary contained herein, Tenant shall not be
responsible for the contamination of the Property by Hazardous Materials
existing as of the date the Premises are delivered to Tenant and for
contamination of the Property by Hazardous Materials that are not caused or
exacerbated by Tenant or Tenant's Agents. Except as provide herein, Tenant's
Agents shall not use, generate, manufacture, store, transport, release, threaten
release, or dispose of Hazardous Materials in, on, or about the Property unless
Tenant shall have received Landlord's prior written consent therefor, which
Landlord may withhold or revoke at any time in its reasonable discretion, and
shall not cause or permit the release or disposal of Hazardous Materials from
the Property except in compliance with applicable Environmental Laws. Except as
provided herein, Tenant shall not permit any person, including, without
limitation, Tenant's Agents to use, generate, manufacture, store, transport,
release, threaten release, or dispose of Hazardous Materials in, on, or about
the Property or transport Hazardous Materials from the Property unless Tenant
shall have received Landlord's prior written consent therefor, which Landlord
may withhold or revoke at any time in its reasonable discretion and shall not
cause or permit the release or disposal of Hazardous Materials. Tenant shall
promptly deliver written Notice to Landlord if it obtains knowledge sufficient
to infer that Hazardous Materials are located on the Property that are not in
compliance with applicable Environmental Laws or if any third party, including,
without limitation, any governmental agency, claims a significant disposal of
Hazardous Materials occurred on the Property or is being or has been released
from the Property, or any such party gives Notice of its intention to declare
the Property to be Border Zone Property (as defined in Section 25117.4 of the
California Health and Safety Code). Upon reasonable written request of Landlord
(so long as Landlord has a reasonable basis for making such request), Tenant,
through its professional engineers and at its cost, shall thoroughly investigate
suspected Hazardous Materials contamination of the Property; provided, however,
that Tenant shall be promptly reimbursed such costs unless the presence of
Hazardous Materials on the Property is caused or exacerbated by Tenant or
Tenant's Agents in violation of this Article VI. In the event that the presence
of Hazardous Materials on the Property is caused or exacerbated by Tenant or
Tenant's Agents in violation of this Article VI, Tenant, using duly licensed and
insured contractors, shall promptly commence and diligently complete the
removal, repair, clean-up, and detoxification of any Hazardous Materials from
the Property as may be required by applicable Environmental Laws.

Notwithstanding anything to the contrary in this Lease, nothing herein shall
prevent Tenant from using Hazardous Materials on the Premises which are normal
quantities of ordinary office supplies or cleaning supplies ("Permitted
Materials") and as would be used in the ordinary course of the Tenant's business
as contemplated by this Lease.  Tenant warrants and represents to Landlord that
Tenant does not in the course of the Tenant's current business use Hazardous
Materials other than Permitted Materials.  If, during the Term, Tenant
contemplates utilizing Hazardous Materials other than Permitted Materials (or
subleases/assigns this Lease to a subtenant or assignee who utilizes Hazardous
Materials), Tenant shall obtain prior written approval from Landlord.  Landlord,
at its option, and subject to reasonable prior notice to Tenant, may cause an
engineer selected by Landlord, to review (a) the Tenant's operations including
materials used, generated, stored, disposed, and manufactured in the Tenant's
business, and (b) the Tenant's compliance with terms of this Article  VI. Tenant
shall provide the engineer with such information reasonably requested by the
engineer to complete the review.  The first such review may occur prior to or
shortly following the Commencement Date.  Thereafter, such review shall not
occur more frequently than once each year

-11-



--------------------------------------------------------------------------------





unless cause exists for some other review schedule.  Such testing shall be at
Tenant's expenses only if Landlord has a reasonably basis for suspecting and
confirms the presence of Hazardous Materials about the Property which are caused
by Tenant  or Tenant's Agents in violation of this Article VI.

"Hazardous Materials" means any hazardous waste or hazardous substance as
defined in any federal, state, county, municipal, or local statute, ordinance,
rule, or regulation applicable to the Property, including, without limitation,
the Environmental Laws. "Hazardous Materials" shall also include asbestos or
asbestos-containing materials, radon gas, petroleum or petroleum fractions, urea
formaldehyde foam insulation, transformers containing levels of polychlorinated
biphenyls greater than 50 parts per million, and chemicals known to cause cancer
or reproductive toxicity, whether or not defined as a hazardous waste or
hazardous substance in any such statute, ordinance, rule, or regulation.

ARTICLE VII

OPERATING EXPENSES; TAXES; UTILITIES

7.1    Tenant to Bear Tenant's Share of Operating Expenses. Tenant shall pay to
Landlord, as an item of Additional Rent, Tenant's Share (as defined in
Section 7.2) of (i) Project Costs in excess of the Project Costs Expense Base
("Excess Project Costs"), and (ii) Real Property Taxes in excess of the Tax
Expense Base ("Excess Real Property Taxes"). Prior to the Commencement Date and
thereafter prior to the commencement of each of Landlord's fiscal years during
the Term, Landlord shall give Tenant a written estimate of Tenant's Share of
Excess Project Costs and Excess Real Property

Taxes for the ensuing fiscal year or partial fiscal year, as the case may be.
Commencing on January 1, 2017 and continuing thereafter throughout the Term,
Tenant shall pay, as an item of Additional Rent, such estimated amount in equal
monthly installments, in advance, on or before the first (1st) day of each
calendar month. If Landlord has not furnished its written estimate by the time
set forth above, Tenant shall pay monthly installments of Excess Project Costs
and Excess Real Property Taxes at the rate established for the prior fiscal
year, if any; provided that when the new estimate is delivered to Tenant, Tenant
shall at the next monthly payment date pay Landlord any accrued deficiency based
on the new estimate, or Landlord shall credit any accrued overpayment based on
such estimate toward Tenant's next installment payment hereunder. Within a
reasonable period of time after the end of each fiscal year, Landlord shall
furnish Tenant a statement ("Annual Statement") showing in reasonable detail
Tenant's Share of the actual Excess Project Costs and Excess Real Property Taxes
incurred for the period in question; provided, however, with respect to the
fiscal year during which this Lease expires or sooner terminates, rather than
wait until after the determination of actual Operating Expenses for such fiscal
year to furnish Tenant with an Annual Statement for said fiscal year, Landlord
may, at its election, provide Tenant with an Annual Statement for such fiscal
year prior to the end of such fiscal year based on estimated (not actual)
Operating Expenses for such fiscal year, as determined by Landlord, which Annual
Statement shall not be subject to further adjustment or reconciliation once
actual Operating Expenses are determined for such fiscal year. If Tenant's
estimated payments are less than Tenant's Share of actual Operating Excess
Project Costs and Excess Real Property Taxes as shown by the applicable Annual
Statement, Tenant shall pay the difference to Landlord within thirty (30) days
thereafter. If Tenant shall have overpaid Landlord, Landlord shall credit such
overpayment toward Tenant's next installment payment hereunder. When the Annual
Statement is furnished to Tenant for the fiscal year in which this Lease expires
or sooner terminates, Tenant shall, even if this Lease has expired or sooner
terminated, pay to Landlord within fifteen (15) days after Notice the excess of
Tenant's Share of the actual Excess Project Costs and Excess Real Property Taxes
set forth in such Annual Statement over the estimate of Tenant's Share of such
Excess Project Costs and Excess Real Property Taxes paid by Tenant. Conversely,
any overpayment shall be rebated by Landlord to Tenant. If this Lease expires or
sooner terminates on a day other than the last day of a fiscal year, Tenant's
Share of Excess Project Costs and Excess Real Property Taxes for such partial
fiscal year shall be calculated over the entire twelve-month fiscal year, but
shall be prorated on the basis by which the number of days from the commencement
of such fiscal year to and including the expiration or sooner termination of
this Lease bears to 365. If Landlord shall determine at any time that the
estimate of Tenant's Share of Excess Project Costs and Excess Real Property
Taxes for the current fiscal year is or will become inadequate to meet Tenant's
Share of all such Operating Expenses for any reason, Landlord may, at its
election, determine the approximate amount of such inadequacy and issue a
supplemental estimate as to Tenant's Share of such Operating Expenses, and
Tenant shall pay any increase as reflected by such supplemental estimate.
Landlord shall keep or cause to be kept separate and complete books of
accounting covering all Operating Expenses and showing the method of calculating
Tenant's Share of Excess Project Costs and Excess Real Property Taxes, and shall
preserve for at least twelve (12) months after the close of each fiscal year all
material documents evidencing said Operating Expenses for that fiscal year. Any
delay or failure by Landlord in delivering any estimate or statement pursuant to
this Section 7.1 shall not constitute a waiver of its right to require Tenant to
pay Tenant's Share of Excess Project Costs and Excess Real Property Taxes
pursuant hereto. If the Building is not at least 95% occupied during any fiscal
year, as determined by Landlord, then Operating Expenses shall be computed by
Landlord for such fiscal year as if the Building had been 95% occupied during
such fiscal year.



-12-



--------------------------------------------------------------------------------





Books and Records. Within one hundred eighty (180) days after receiving any
Annual Statement (the "Review Notice Period"), Tenant may give Landlord Notice
("Review Notice") stating that Tenant elects to review Landlord's calculation of
the Operating Expenses for the calendar year to which such Annual Statement
applies and identifying, with reasonable specificity, the components
("Components") of the Operating Expenses which Tenant wishes to review, the
reasonable grounds Tenant has for believing that the Components are overstated
or computed incorrectly, and the records of Landlord reasonably relating to the
Components that Tenant desires to review. Within a reasonable time after
receiving a timely Review Notice (and, at Landlord's option, an executed
commercially reasonable confidentiality agreement as described below), Landlord
shall deliver to Tenant, or make available for inspection at a location
reasonably designated by Landlord, copies of such records. Landlord shall make
all pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review. Within sixty (60) days after such records are made
available to Tenant (the "Objection Period"), Tenant may deliver to Landlord
Notice (an "Objection Notice") stating with reasonable specificity any
objections to the amount of or inclusion of the Components in the Annual
Statement, in which event Landlord and Tenant shall work together in good faith
to resolve Tenant's objections. Tenant may not deliver more than one Review
Notice or more than one Objection Notice with respect to any fiscal or calendar
year used by Landlord for computing Operating Expenses. If Tenant fails to give
Landlord a Review Notice before the expiration of the Review Notice Period or
fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Annual Statement.
If Tenant retains an agent to review Landlord's records, the agent must be with
a CPA firm licensed to do business in the State of California and its fees shall
not be contingent, in whole or in part, upon the outcome of the review. No such
audit may be performed by any person or entity who, within the last five (5)
years, has performed any review or audit of Operating Expenses for any tenant in
any part of the Project. Tenant shall be responsible for all costs of such
review. The records and any related information obtained from Landlord shall be
treated as confidential, and as applicable only to the Premises, by Tenant, its
auditors, consultants, and any other parties reviewing the same on behalf of
Tenant (collectively, "Tenant's Auditors"). Before making any records available
for review, Landlord may require Tenant and Tenant's Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within thirty (30) days after receiving
it from Landlord, and if Tenant fails to do so, the Objection Period shall be
reduced by one day for each day by which such execution and delivery follows the
expiration of such thirty (30) -day period. Notwithstanding any contrary
provision hereof, Tenant may not give any notice hereunder, examine Landlord's
records or dispute any Annual Statement if and Event of Default has occurred and
is continuing hereunder. If, for any fiscal or calendar year used by Landlord
for computing Operating Expenses, Landlord and Tenant determine that the sum of
Tenant's Share of the Components is less or more than the amount reported,
Tenant shall receive a credit in the amount of its overpayment against Rent then
or next due hereunder, or shall pay Landlord the amount of its underpayment with
the Rent next due hereunder; provided, however, that if this Lease has expired
or terminated and Tenant has vacated the Premises, Landlord shall pay Tenant the
amount of Tenant's overpayment (less any Rent due), or Tenant shall pay Landlord
the amount of Tenant's underpayment, within thirty (30) days after such
determination. Further, in the event that such examination reveals that Tenant
was over-charged by more than five percent (5%) of aggregate Operating Expenses,
then Landlord shall also promptly reimburse Tenant for the actual cost of
performing the audit. Tenant agrees that Tenant's sole right to inspect
Landlord's books and records and to contest the amount of Operating Expenses
payable by Tenant shall be as set forth in this Section 7.1(a) and Tenant waives
any and all other rights to inspect such books and records and/or to contest the
amount of Operating Expenses payable by Tenant.

7.2    Definition of Tenant's Share. The term "Tenant's Share" means that
portion of an Operating Expense determined by multiplying the cost of such item
by a fraction, the numerator of which is the Premises Square Footage and the
denominator of which is the total square footage of the floor area of the
Building or the Property, depending on the nature of the Operating Expense to be
charged, as of the date on which the computation is made. A determination of
Tenant's Share for various Operating Expenses for the Building is set forth in
Item 16 of the Basic Lease Provisions. Tenant acknowledges that the total square
footage of the Building or Property may change from time to time, and that
Tenant's Share under any or all of the foregoing categories of Operating
Expenses may vary accordingly, effective on the first day of the month after
each such change occurs. A determination of Tenant's Share and Building square
footage as of the date hereof is set forth in Items 16 and 6, respectively, of
the Basic Lease Provisions.

7.3    Definition of Project Costs. The term "Project Costs" means all costs and
expenses incurred by Landlord or Landlord's Agents in connection with the
operation of the Building, including, but not limited to, the following: repair
and maintenance of the roof, structural frame, foundation and exterior walls of
the Building, periodic painting of the Building, periodic cleaning of the
exterior windows of the Building, landscaping services, outside pest control,
normal maintenance and repair of the HVAC through maintenance contracts or
otherwise, sweeping, maintenance services, repairs to and replacement of asphalt
paving, bumpers, striping, light bulbs, light standards, monument and
directional signs and lighting systems, perimeter walls, retaining walls,
sidewalks, planters, landscaping and sprinkler system in planting area, any and
all assessments levied against the Building pursuant to

-13-



--------------------------------------------------------------------------------





the Restrictions, water, electrical and other utility services not supplied
directly to a tenant, removal of trash, rubbish and other refuse from the
Building, cleaning of and replacement of signs of the Building, including
relamping and repairs made as required; repair, operation and maintenance of the
Common Area, including, but not limited to, removal of any obstructions not
reasonably required for the Common Area uses, prohibition and removal of the
sale or display of merchandise or the storing of materials and/or equipment in
the Common Area, and payment of all electrical, water and other utility charges
or fees for services furnished to the Common Area; obtaining and maintaining
public liability, property damage and other forms of insurance which Landlord
may or is required to maintain in connection with the Building (including the
payment of any deductibles thereunder); costs incurred in connection with
compliance with Applicable Laws, including, without limitation, any Applicable
Laws or changes in Applicable Laws regarding Hazardous Materials; establishment
of reasonable reserves for replacements and/or repair of Common Area
improvements, equipment and supplies; employment of such personnel as Landlord
may deem reasonably necessary, if any, to police the Common Area and facilities;
the cost of any capital improvements (other than tenant improvements for
specific tenants) made by or on behalf of Landlord to the Building or Common
Area to the extent of the amortized amount thereof over the lesser of (i) the
useful life of such capital improvements or (ii) ten (10 years, in either case,
calculated at a market cost of funds, all as determined by Landlord, for each
year of the applicable amortization period during the Term; depreciation of
machinery and equipment used in connection with the maintenance and operation of
the Common Area for which a reasonable reserve has not been established as
herein provided; employment of personnel used in connection with any of the
foregoing, including, but not limited to, payment or provision for unemployment
insurance, worker's compensation insurance and other employee costs; the cost of
bookkeeping, accounting and auditing and legal services provided in connection
with any of the foregoing; the cost of any environmental consultant or other
services used in connection with Landlord's monitoring of the Property with
respect to Hazardous Materials; the cost of any tax, insurance or other
consultant utilized in connection with the Property; and any other items
reasonably necessary from time to time to properly repair, replace, maintain and
operate the Property or Building. Project Costs shall also include a management
fee to cover Landlord's management, overhead and administrative expenses;
provided however, if Landlord elects to delegate its duties hereunder to a
professional property manager, then Project Costs shall not include any
management fee to Landlord (except for any costs and/or administrative and
overhead expenses reasonably incurred by Landlord in monitoring and auditing the
performance delegated to the professional property manager), but under such
circumstances any reasonable amounts paid to the professional property manager
shall be added to and deemed a part of Project Costs. If Landlord elects to
perform any maintenance or repair herein described in conjunction with
properties other than the Property, and if a common maintenance contractor is
contracted with for such purpose, the contract amount allocable to the Property,
as reasonably determined by Landlord, shall be added to and deemed a part of
Project Costs hereunder. Project Costs shall also include any costs, expenses
and other charges levied or charged against Landlord and/or the Property by or
under the Restrictions. Increases in Project Costs by reason of a
disproportionate impact by Tenant thereon (for example, and not by way of
limitation, increases in costs of trash collection because of Tenant's excessive
generation of trash or increases in costs of Common Area maintenance because of
Tenant's unpermitted storage of inventory or materials in the Common Area), in
Landlord's reasonable judgment, may be billed by Landlord, as an item of
Additional Rent, directly to Tenant.

7.4    Definition of Real Property Taxes. The term "Real Property Taxes" means
any form of tax, assessment, charge, license, fee, rent tax, levy, penalty (if a
result of Tenant's delinquency), real property or other tax (other than
Landlord's net income, estate, succession, inheritance, or franchise taxes), now
or hereafter imposed with respect to the Property or any part thereof (including
any Alterations), this Lease or any Rent payable under this Lease by any
authority having the direct or indirect power to tax, or by any city, county,
state or federal government or any improvement district or other district or
division thereof, whether such tax or any portion thereof (i) is determined by
the area of the Property or any part thereof or the Rent payable under this
Lease by Tenant, including, but not limited to, any gross income or excise tax
levied by any of the foregoing authorities with respect to receipt of the Rent
due under this Lease, (ii) is levied or assessed in lieu of, in substitution
for, or in addition to, existing or additional taxes with respect to the
Property or any part thereof whether or not now customary or within the
contemplation of Landlord or Tenant, or (iii) is based upon any legal or
equitable interest of Landlord in the Property or any part thereof.

7.5    Apportionment of Taxes. If the Property is assessed as part of a larger
parcel, then Landlord shall equitably apportion the Real Property Taxes assessed
against the real property, which includes the Property, and reasonably determine
the amount of Real Property Taxes attributable to the Property. If other
buildings exist on the assessed parcel, the Real Property Taxes apportioned to
the Property shall be based upon the ratio of the square footage of all
buildings within the Property to the square footage of all buildings on the
assessed parcel, and the amount of Real Property Taxes so apportioned to the
Property shall be included as part of Operating Expenses. Landlord's reasonable
determination of such apportionment shall be conclusive.

7.6    Tax on Improvements. Tenant shall, at Landlord's election, be directly
responsible for and shall pay the full amount of any increase in Real Property
Taxes attributable to the Tenant Improvements and any other

-14-



--------------------------------------------------------------------------------





improvements of any kind whatsoever placed in, on or about the Premises for the
benefit of, at the request of, or by Tenant, which payment shall be made by
Tenant to Landlord within ten (10) days following Landlord's written demand
therefor from time to time.

7.7    Utilities and Services. Provided that no Event of Default has occurred
and is continuing, Landlord agrees to furnish to the Premises (a) during
reasonable hours of generally recognized Business Days, as established by
Landlord from time to time ("Building standard hours"; currently Monday through
Friday (excluding Holidays (as defined below)), 7:30 a.m. to 6 p.m.), subject to
the conditions and in accordance with the standards set forth in the Rules and
Regulations, as may be amended in writing by Landlord from time to time during
the Term of this Lease and delivered to Tenant, reasonable quantities of
electric current for normal lighting and fractional horsepower office machines,
water for lavatory and drinking purposes, heat and air conditioning required in
Landlord's judgment for the comfortable use and occupation of the Premises, and
to the extent provided in the Building only, elevator service by non-attended
automatic elevators, and (b) janitorial service, five (5) days per week
(excluding Holidays), at such times as determined by Landlord from time to time.
Except as otherwise provided herein, the cost of all such utilities and services
shall be included within the definition of Project Costs, and shall be paid by
Tenant in the manner set forth in Section 7.1. Landlord shall not be liable for,
and Tenant shall not be entitled to terminate this Lease or to any abatement or
reduction of Rent by reason of Landlord's failure to furnish any of the
foregoing when such failure is caused by accident, breakage, repairs,
Unavoidable Delay or by any other cause. If Tenant requires or utilizes more
water or electrical power than is considered reasonable or normal by Landlord,
Landlord may at its option require Tenant to pay, as Additional Rent, the cost,
as reasonably determined by Landlord, incurred by such extraordinary usage. In
addition, Landlord may install separate meter(s) for the Premises, at Tenant's
sole expense, and Tenant thereafter shall pay all charges of the metered
service; provided that Tenant shall only be required to pay for such
installation if the reason for such installation is as a result of Tenant's
excess use of such services prior thereo. If such utilities and services
(including, without limitation, HVAC service) are requested by Tenant during
hours other than the Building standard hours, Landlord shall use reasonable
efforts to furnish such utilities and services upon reasonable Notice from
Tenant, and Tenant shall pay Landlord's charges for such utilities and services
therefor on demand as Additional Rent (after-hours HVAC services are charged by
Landlord on a per hour basis; Landlord's current charge for after-hours HVAC
services is variable according to several factors, but may be provided to Tenant
upon request from time to time, provided that such charge is subject to
adjustment by Landlord from time to time). Tenant shall cooperate with any
present or future government conservation requirements and with any conservation
practices established by Landlord. If there is any failure, stoppage or
interruption of any services provided hereunder, Landlord shall use reasonable
diligence to resume services promptly. Landlord shall at all times have free
access to all mechanical installations of the Building and Premises, including,
but not limited to, air conditioning equipment and vents, fans, ventilating and
machine rooms and electrical closets. Tenant shall be solely responsible for
securing telecommunications services to the Premises, all at its sole cost and
expense, and Landlord shall have no responsibility therefor. For purposes of
this Lease, "Holidays" means those days recognized by any federal, state or
local governmental agency as a holiday which Landlord, in its sole discretion,
designates from time to time as "Holidays" for purposes of this Lease, such
designation being subject to change from time to time.

7.8    Energy Disclosure Regulations. Tenant acknowledges that Landlord may,
from time to time, be required to disclose certain information concerning the
Building's energy use pursuant to California Public Resources Code Section
25402.10 and the regulations promulgated pursuant thereto (collectively,
together with any future law or regulation regarding disclosure of energy
efficiency data with respect to the Building, "Energy Disclosure Regulations").
Tenant shall cooperate with Landlord with respect to any disclosure and/or
reporting requirements pursuant to any Energy Disclosure Regulations. Without
limiting the generality of the foregoing, Tenant shall, within ten (10) days
following request from Landlord, disclose to Landlord all information requested
by Landlord in connection with the Energy Disclosure Regulations, including, but
not limited to, the amount of power or other utilities consumed within the
Premises for which the meters for such utilities are in Tenant's name, the
number of employees working within the Premises, the operating hours for
Tenant's business in the Premises, and the type and number of equipment operated
by Tenant in the Premises. Tenant acknowledges that this information shall be
provided on a non-confidential basis and may be provided by Landlord to the
applicable utility providers, the California Energy Commission (and other
governmental entities having jurisdiction with respect to the Energy Disclosure
Regulations), and any third parties to whom Landlord is required to make the
disclosures pursuant to the Energy Disclosure Regulations. Tenant agrees that
neither Landlord nor any Mortgagee shall be liable for any loss, cost, damage,
expense or liability related to Landlord's disclosure of such information
provided by Tenant. In addition, Tenant represents to Landlord that any and all
information provided by Tenant to Landlord pursuant to this Section 7.8 shall
be, to the best of Tenant's knowledge, true and correct in all material
respects, Tenant acknowledges that Landlord shall rely on such information, and
Tenant shall indemnify, defend and hold harmless the Landlord and any Mortgagee
from and against all claims, demands, liabilities, damages, losses, costs and
expenses, including, without limitation, reasonable attorneys' fees, incurred in
connection with or arising from any breach of the foregoing representation
and/or Tenant's failure to timely provide any information requested by Landlord
pursuant to this Section 7.8.

-15-



--------------------------------------------------------------------------------



ARTICLE VIII

ALTERATIONS

8.1    Permitted Alterations. Tenant shall not make or permit any Alterations
without the prior written consent of Landlord (which consent shall not be
unreasonably withheld). Notwithstanding the foregoing, in no event shall any
Alterations (i) affect the exterior of the Building or the outside areas of the
Property or the Building (or be visible from adjoining sites), (ii) affect or
penetrate any of the structural portions of the Building, including, but not
limited to, the roof, (iii) require any change to the basic floor plan of the
Premises, any change to the structural or mechanical components of the Premises,
or any governmental approval or permit as a prerequisite to the construction
thereof, (iv) interfere in any manner with the proper functioning of or
Landlord's access to any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment located in or serving the Building, or (v) diminish the
value of the Premises. All Alterations shall be constructed pursuant to plans
and specifications previously provided to and, when applicable, approved in
writing by Landlord, shall be installed by a licensed contractor at Tenant's
sole expense in compliance with all Applicable Laws, and shall be accomplished
in a good and workmanlike manner conforming in quality and design with the
Premises existing as of the Commencement Date and in accordance with the
provisions of Section 22.1 below. No Hazardous Materials, including, but not
limited to, asbestos or asbestos-containing materials, shall be used by Tenant
or Tenant's Agents in the construction or installation of any Alterations
permitted hereunder. Tenant shall, if required by Landlord, obtain and pay for,
at Tenant's own expense, a completion and indemnity bond covering such
Alterations, the form and amount of which shall be subject to reasonable
approval of Landlord. All Alterations made by Tenant shall be and become the
property of Landlord upon the construction or installation thereof and shall not
be deemed Tenant's Personal Property; provided, however, that Landlord may, at
its option upon Notice given to Tenant at the time Landlord's consents to the
Alteration, require that Tenant, upon the expiration or sooner termination of
this Lease, at Tenant's expense, remove any or all Alterations and return the
Premises to its condition as of the Commencement Date, normal wear and tear
excepted. Notwithstanding any other provisions of this Lease to the contrary,
Tenant shall be solely responsible for the maintenance, repair and replacement
of any and all Alterations made by or for the benefit of Tenant (including,
without limitation, by Landlord for the benefit of Tenant). In addition, Tenant
shall be responsible for the payment of any increase in Real Property Taxes that
are attributable to any Alterations, which payment shall be made by Tenant to
Landlord within ten (10) days following Landlord's written demand therefor from
time to time.

8.2    Trade Fixtures; Taxes. Tenant shall, at its own expense, provide, install
and maintain in good condition all of Tenant's Personal Property required in the
conduct of its business in the Premises. Tenant shall pay before delinquency any
and all taxes, assessments, license fees and public charges levied, assessed or
imposed against Tenant or Tenant's estate in this Lease or the property of
Tenant situated within the Premises which become due during the Term, including,
without limitation any Alterations and Tenant's Personal Property. Upon request
by Landlord, Tenant shall promptly furnish Landlord with satisfactory evidence
of these payments.

8.3    Mechanics' Liens. From and after the Commencement Date (or such earlier
date that Tenant enters the Premises) Tenant shall give Landlord Notice of
Tenant's intention to perform any work on the Premises which might result in any
claim of lien at least twenty (20) days prior to the commencement of such work
to enable Landlord to post and record a notice of nonresponsibility or other
notice Landlord deems proper prior to the commencement of any such work. Tenant
shall not permit any mechanic's, materialmen's or other liens to be filed
against the Property or the Building or any portion thereof or against Tenant's
leasehold interest in the Premises. If Tenant fails to cause the release of
record of any lien(s) filed against the Property or the Building or any portion
thereof or its leasehold estate in the Premises by payment or posting of a
proper bond within ten (10) days from the date of the lien filing(s), then
Landlord may, at Tenant's expense, cause such lien(s) to be released by any
means Landlord deems proper, including, but not limited to, payment of or
defense against the claim giving rise to the lien(s). All sums reasonably
disbursed, deposited or incurred by Landlord in connection with the release of
the lien(s), including, but not limited to, all costs, expenses and actual
attorneys' fees, shall be due and payable by Tenant to Landlord, as an item of
Additional Rent, on demand by Landlord, together with interest thereon at the
Applicable Rate from the date of such demand until paid by Tenant.

8.4    Alterations by Landlord. Landlord reserves the right at any time and from
time to time without the same constituting an actual or constructive eviction
and without incurring any liability to Tenant therefor or otherwise affecting
Tenant's obligations under this Lease, to make such changes, alterations,
additions, improvements, repairs or replacements in or to the Building
(including the Premises if required to do so by any Applicable Laws) and the
fixtures and equipment thereof, as well as in or to the street entrances, walls,
passages, and stairways thereof, or to change the name by which the Building or
the Property is commonly known, as Landlord may deem necessary or desirable.
Nothing contained herein shall be deemed to relieve Tenant of any duty,
obligation or liability of Tenant with respect to making any repair, replacement
or improvement or complying with any Applicable Laws in connection

-16-



--------------------------------------------------------------------------------





with the Premises, and nothing contained herein shall be deemed or construed to
impose upon Landlord any obligation, responsibility or liability whatsoever for
the care of the Building or any part thereof other than as otherwise especially
provided in this Lease.

ARTICLE IX

MAINTENANCE AND REPAIR

9.1    Landlord's Maintenance and Repair Obligations. Landlord shall, subject to
receiving Tenant's Share of Excess Project Costs and Excess Real Property

Taxes, and subject to Section 9.2, Article  XII and Article XIII, maintain in
good condition and repair the roof, exterior walls and foundation of the
Building, provide normal maintenance services for the HVAC serving the Building
through maintenance contracts or otherwise, and paint the exterior of the
Building and clean the exterior windows of the Building as and when such
painting or window cleaning, as the case may be, becomes necessary in Landlord's
reasonable discretion. Landlord shall also provide maintenance and repair
services to the electrical, plumbing, and mechanical systems serving the
Premises. Landlord shall not be required to make any repairs unless and until
Tenant has notified Landlord in writing of the need for such repair and Landlord
shall have a reasonable period of time thereafter to commence and complete said
repair, if warranted. The cost of any maintenance and repairs on the part of
Landlord provided for in this Section 9.1 shall be considered part of Project
Costs, except that repairs which Landlord deems arise out of any act or omission
of Tenant or Tenant's Agents shall be made at the expense of Tenant. Landlord's
obligation to so repair and maintain the Premises shall be limited to the cost
of effecting such repair and maintenance and in no event shall Landlord be
liable for any costs or expenses in excess of said amounts, including, but not
limited to, any consequential damages, opportunity costs or lost profits
incurred or suffered by Tenant.



9.1    Tenant's Maintenance and Repair Obligations. Tenant shall at all times
during the Term of this Lease, at Tenant's sole cost and expense, clean, keep,
maintain, repair and make necessary improvements to, the Premises and every
portion thereof and all improvements therein or thereto, in good and sanitary
order and condition to the reasonable satisfaction of Landlord and in compliance
with all Applicable Laws, usual wear and tear excepted. The performance of such
obligations shall be subject to the requirements of Section 22.1 below. Tenant's
repair and maintenance obligations herein shall include, but are not limited to,
all necessary maintenance and repairs to all portions of the Premises, and all
exterior entrances to the Premises, all glass, windows, window casements, show
window moldings, partitions, doors, doorjambs, door closures, hardware,
fixtures, electrical lighting and outlets, plumbing fixtures, sewage facilities,
interior walls, floors, ceilings, skylights, fans and exhaust equipment, and
fire extinguisher equipment and life safety and other systems to the extent
located within the Premises. As part of its maintenance obligations hereunder,
Tenant shall, at Landlord's request, provide Landlord with copies of all
maintenance schedules, reports and notices prepared by, for, or on behalf of
Tenant. Landlord may impose reasonable restrictions and requirements with
respect to repairs by Tenant, which repairs shall be at least equal in quality
to the original work, and the provisions of Section 8.3 above shall apply to all
such repairs. Tenant's obligation to repair includes the obligation to replace,
as necessary, regardless of whether the benefit of such replacement extends
beyond the Term. Notwithstanding the foregoing, Landlord shall have the right
(but not the obligation), upon Notice to Tenant, to undertake the responsibility
for maintenance and repair of automatic fire extinguisher equipment, such as
sprinkler systems and alarms, and other obligations of Tenant hereunder which
Landlord deems appropriate to undertake that affect the Building as a whole, in
which event the cost thereof shall be included as part of Project Costs and paid
by Tenant in the manner set forth in Section 7.1. Landlord has no obligation to
construct, remodel, improve, repair, decorate or paint the Premises or any
improvement on or part of the Premises. Tenant shall pay for the cost of all
repairs to the Premises not required to be made by Landlord and shall be
responsible for any redecorating, remodeling, alteration, painting and carpet
cleaning other than routine vacuuming during the Term. Tenant shall not permit
or authorize any person to go onto the roof of the Building without the prior
written consent of Landlord.

9.1    Waiver. Tenant hereby waives all rights provided for by the provisions of
Sections 1932(1), 1941 and 1942 of the California Civil Code and any present or
future laws regarding Tenant's right to make repairs at the expense of Landlord
or to terminate this Lease because of the condition of the Premises.

9.4    Self-Help. If Tenant refuses or fails to repair and maintain the Premises
as required hereunder within ten (10) days from the date on which Landlord makes
a written demand on Tenant to effect such repair and maintenance (or such
shorter time as may be required in the event of an emergency), Landlord may
enter upon the Premises and make such repairs or perform such maintenance
without liability to Tenant for any loss or damage that may accrue to Tenant or
its merchandise, fixtures or other property or to Tenant's business by reason
thereof. All sums reasonably disbursed, deposited or incurred by Landlord in
connection with such repairs or maintenance, plus ten percent (10%) for
overhead, shall be due and payable by Tenant to Landlord, as an item of
Additional Rent, on

-17-



--------------------------------------------------------------------------------





demand by Landlord, together with interest at the Applicable Rate on such
aggregate amount from the date of such demand until paid by Tenant.

ARTICLE X

COMMON AREA AND PARKING

10.1    Grant of Nonexclusive Common Area License and Right. Tenant and its
permitted subtenants shall have a non-exclusive license and right ,equal to that
of the general public and in common with Landlord and all persons, firms and
entities conducting business in the Building and their respective agents,
employees, guests, customers, invitees and subtenants, to use the Common Area
for pedestrian and vehicular ingress, egress and travel in and over designated
areas, and for such other purposes and for doing such other things as may be
provided for, authorized and/or permitted by this Lease and the Restrictions,
such nonexclusive license and right to be appurtenant to Tenant's leasehold
estate created by this Lease. The nonexclusive license and right granted
pursuant to the provisions of this Article  X shall be subject to the provisions
of the Restrictions, which pertain in any way to the Common Area covered by such
Restrictions, and the provisions of this Lease.

10.2    Use of Common Area. Notwithstanding anything to the contrary herein,
Tenant and its successors, assigns, employees, agents and invitees shall use the
Common Area only for the purposes permitted hereby and by the Restrictions and
the Rules and Regulations. All uses permitted within the Common Area shall be
undertaken in such reasonable manner so as not to interfere with the primary use
of the Common Area which is to provide parking and vehicular and pedestrian
access throughout the Common Area within the Building or Property and to
adjacent public streets for Landlord, Landlord's Agents, and its tenants,
subtenants, contractors and all persons, firms and entities conducting business
within the Property and their respective agents, employees, guests, customers
and invitees. In no event shall Tenant erect, install, or place, or cause to be
erected, installed, or placed any structure, building, trailer, fence, wall,
signs or other obstructions on the Common Area, and Tenant shall not store or
sell any merchandise, equipment or materials on the Common Area.

10.3    Control of Common Area. Subject to provisions of the Restrictions, all
Common Area and all improvements located from time to time within the Common
Area shall at all times be subject to the exclusive control and management of
the Landlord. Without in any way limiting the foregoing, Landlord shall have the
right to construct, maintain and operate lighting facilities and other
improvements within the Common Area; to police the Common Area from time to
time; to change the area, level, location and arrangement of the parking areas
and other improvements within the Common Area; to restrict parking by tenants,
their officers, agents and employees to employee parking areas; to enforce
parking charges (by operation of meters or otherwise); to close all or any
portion of the Common Area or improvements therein to such extent as may, in the
opinion of counsel for Landlord, be legally sufficient to prevent a dedication
thereof or the accrual of any rights to any person or to the public therein; to
close temporarily all or any portion of the Common Area and/or the improvements
thereon (including, without limitation, in connection with any repairs,
maintenance and renovations thereof); to discourage noncustomer parking; and to
do and perform such other acts in and to said Common Area and improvements
thereon as, in the use of good business judgment, Landlord shall determine to be
advisable. Landlord reserves the right to promulgate such reasonable rules and
regulations relating to the use of the Common Area as Landlord may deem
appropriate, and Tenant agrees to comply with (and cause its agents, employees,
guests, customers, invitees and subtenants to comply with) any such rules and
regulations so promulgated by Landlord. In the event Landlord elects or is
required by any Applicable Law to limit or control parking within the Common
Area, by validation of parking tickets or any other method, Tenant agrees to
participate in such validation or other program under such reasonable rules and
regulations as are from time to time established by Landlord.

10.4    Maintenance of Common Area. Subject to the provisions of the
Restrictions, Landlord shall operate and maintain (or cause to be operated and
maintained) the Common Area in a similar condition to comparable office building
projects located in the general vicinity of the Property, in such manner as
Landlord in its reasonable discretion shall determine from time to time. Without
limiting the scope of such discretion, Landlord shall have the full right and
authority to employ or cause to be employed all personnel and to make or cause
to be made all rules and regulations pertaining to or necessary for the proper
operation and maintenance of the Common Area and the improvements located
thereon. The cost of such maintenance of the Common Area shall be included as
part of Project Costs. Tenant shall not use any part of the Common Area for the
storage of any items, including, without limitation, vehicles, materials,
inventory and equipment. Tenant shall place all trash and other refuse in
designated receptacles. Tenant shall not perform or permit any work of any kind
in the Common Area, including, but not limited to, painting, drying, cleaning,
repairing, manufacturing, assembling, cutting, merchandising or displaying.

-18-



--------------------------------------------------------------------------------





10.5    Revocation of License. All Common Area and improvements located thereon
which Tenant is permitted to use and occupy pursuant to the provisions of this
Lease are to be used and occupied under a revocable license and right, and if
the amount of such areas be diminished, Landlord shall not be subject to any
liability nor shall Tenant be entitled to compensation or diminution or
abatement of Rent, and such revocation or diminution of such areas shall not be
deemed constructive or actual eviction. It is understood and agreed that the
condemnation or other taking or appropriation by any public or quasi- public
authority, or sale in lieu of condemnation of all or any portion of the Common
Area shall not constitute a violation of Landlord's agreements hereunder, and
Tenant shall not be entitled to terminate this Lease or participate in or make
any claim for any award or other condemnation proceeds arising from any such
taking or appropriation of the Common Area.

10.6    Landlord's Reserved Rights. Landlord reserves the right to install, use,
maintain, repair, relocate and replace pipes, ducts, conduits, wires and
appurtenant meters and equipment included in the Premises or outside the
Premises, change the boundary lines of the Property and install, use, maintain,
repair, alter or relocate, expand and replace any Common Area; provided,
however, Landlord shall not unreasonably interfere with Tenant's use of the
Premises. Such rights of Landlord shall include, but are not limited to,
designating from time to time certain portions of the Common Area as exclusively
for the benefit of certain tenants in the Property or the Building (and Tenant
shall not be permitted to use any portions so designated by Landlord).

10.7    Parking. Tenant shall be entitled to the number of vehicle parking
spaces set forth in Item 15 of the Basic Lease Provisions. The Unreserved Spaces
shall be unreserved and unassigned, on those portions of the Common Area
designated by Landlord from time to time for unreserved and unassigned parking.
Tenant shall not use more parking spaces than such numbers. All parking spaces
shall be used only for parking by vehicles no larger than full size passenger
automobiles or pick-up trucks. Tenant shall not permit or allow any vehicles
that belong to or are controlled by Tenant or Tenant's employees, suppliers,
shippers, customers, or invitees to be loaded, unloaded, or parked in areas
other than those designated by Landlord for such activities. Parking within the
Common Area shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, accessways or in any area which would prohibit or
impede the free flow of traffic within the Common Area. There shall be no
overnight parking of any vehicles of any kind. If Tenant commits, permits or
allows a violation of any of the terms and conditions of this Lease relating to
the use of the Common Area or the rules then in effect with respect thereto, or
if a vehicle is being operated by Tenant or its agents, employees, guests,
customers, invitees or subtenants in a manner that Landlord or its designated
agent reasonably determines is a danger to the health and safety of persons on
or about the Project, then Landlord, through its designated agent, shall have
the right, without notice, in addition to such other rights and remedies that it
may have, to remove or tow away the vehicle involved from the Project and charge
the cost to Tenant, which cost shall be immediately payable upon demand by
Landlord. Landlord may delegate its responsibilities under this Section 10.7 to
a parking operator, in which case (i) such parking operator shall have all the
rights of control reserved herein by Landlord, (ii) Tenant shall enter into a
parking agreement with such parking operator, and (iii) Landlord shall have no
liability for claims arising through acts or omissions of such parking operator
except to the extent caused by Landlord's gross negligence or willful
misconduct. Tenant's parking rights under this Section 10.7 are solely for the
benefit of Tenant's employees and invitees and such rights may not be
transferred without Landlord's prior consent, except pursuant to a Transfer
permitted under Article XIV.

ARTICLE XI

INDEMNITY AND INSURANCE

11.1    lndemnification. To the fullest extent permitted by Applicable Law,
Tenant hereby agrees to defend (with attorneys acceptable to Landlord),
indemnify, protect and hold harmless Landlord and Landlord's Agents and any
successors to all or any portion of Landlord's interest in the Premises and
their directors, officers, partners, managers, members, employees, authorized
agents, representatives, affiliates and Mortgagees (collectively, the "Landlord
Parties"), from and against any and all damage, loss, claim, liability and
expense, including, but not limited to, actual attorneys' fees and legal costs,
incurred directly or indirectly by reason of any claim, suit or judgment brought
by or on behalf of (i) any person or persons for damage, loss or expense due to,
but not limited to, personal or bodily injury or property damage sustained by
such person or persons which arise out of, are occasioned by, or are in any way
attributable to the use or occupancy of the Premises or the acts or omissions of
the Tenant or Tenant's Agents in or about the Premises, the Property or the
Building (including, but not limited to, any Event of Default hereunder), or
(ii) Tenant or Tenant's Agents for damage, loss or expense due to, but not
limited to, personal or bodily injury or property damage which arise out of, are
occasioned by, or are in any way attributable to the use of any of the Common
Area, except to the extent caused by the negligence or willful misconduct of
Landlord.

11.2    Property Insurance. Landlord shall obtain and keep in force during the
Term of this Lease a policy or policies of insurance, with deductibles at the
sole discretion of Landlord, covering loss or damage to the Premises,

-19-



--------------------------------------------------------------------------------





the Building, the Tenant Improvements and objects owned by Landlord and normally
covered under a "Boiler and Machinery" policy (as such term is used in the
insurance industry), at least in the amount of eighty percent (80%) of the full
replacement cost thereof, and in no event less than the total amount required by
Mortgagees, against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, special extended perils ("all
risk" or "special causes of loss," as such terms are used in the insurance
industry, including, at Landlord's option, collapse, earthquake and flood) and
other perils as required by the Mortgagees or deemed necessary by Landlord. A
stipulated value or agreed amount endorsement deleting any co-insurance
provision of said policy or policies shall be procured with said insurance. The
cost of such insurance policies shall be included in the definition of Project
Costs, and shall be paid by Tenant in the manner set forth in Section 7.1. Such
insurance policies shall provide for payment of loss thereunder to Landlord or,
at Landlord's election, to the Mortgagees. If the Premises are part of a larger
building, or if the Premises are part of a group of buildings owned by Landlord
which are adjacent to the Premises, then Tenant shall pay for any increase in
the property insurance of the Building or such other building or buildings
within the Property if such increase is caused by Tenant's acts, omissions, use
or occupancy of the Premises. Tenant shall obtain and keep in force during the
Term, at its sole cost and expense, (i) an "all risk" or "special causes of
loss" property policy in the amount of the full replacement cost covering
Tenant's Personal Property and any Alterations made by or at the request of
Tenant, with Landlord insured as its interest may appear, and (ii) an "all risk"
or "special causes of loss" policy of business interruption and/or loss of
income insurance covering a period of two (2) years, plus such additional period
of time, if any, as will permit Tenant to be in a position to have the same
revenues as were in effect the day before a loss giving rise to a claim under
such insurance occurs, with loss payable to Landlord to the extent of Monthly
Rent and Additional Rent only.

11.3    Liability/Miscellaneous Insurance. Tenant shall maintain in full force
and effect at all times during the Term (plus such earlier and later periods as
Tenant may be in occupancy of the Premises), at its sole cost and expense, for
the protection of Tenant, Landlord and the Landlord Parties, policies of
insurance issued by a carrier or carriers acceptable to Landlord and the
Mortgagees which afford the following coverage:

(i) statutory workers' compensation;

(ii) employer's liability for bodily injury by disease per person and bodily
injury by accident with minimum limits of One Million Dollars ($1,000,000);

(iii) comprehensive/commercial general liability insurance, including, but not
limited to, blanket contractual liability (including the indemnity set forth in
Section 11.1), fire and water legal liability, broad form property damage,
contractual liability, personal injury, completed operations, products
liability, independent contractors, and, if alcoholic beverages are served,
manufactured, distributed or sold in the Premises, and comprehensive liquor
liability, of not less than One Million Dollars ($1,000,000) per occurrence, Two
Million Dollars ($2,000,000) general aggregate (or current limits carried,
whichever are greater);

(iv) Automobile liability for owned, non-owned and hired vehicles as applicable
for a limit of not less than One Million Dollars ($1,000,000) per occurrence;

(v) umbrella/excess liability on a following form basis with minimum limits of
Five Million Dollars ($5,000,000); and

(vi) such increased amounts of insurance and other insurance in such form and
amounts as may be required by Landlord or any current or prospective Mortgagees
from time to time.

The insurance listed in (iii), (iv) and (v) above shall name Landlord, NYL
Investors, LLC, and the Landlord Parties as additional insureds, and shall
include a cross-liability or severability of interests endorsement. Tenant shall
deliver to Landlord a certificate evidencing such insurance coverage not less
than fifteen (15) days prior to the Commencement Date. Tenant is responsible for
ensuring that certificates provided to Landlord are accurate, current and in
effect. Landlord's failure to monitor compliance or to object to noncompliance
or unsatisfactory compliance with any terms of these insurance requirements does
not modify or waive Tenant's obligations set forth in this Article XI in any
way. Tenant is responsible for providing certificates for renewal policies
within ten (10) business days of renewal of each policy mentioned above.
Landlord or Landlord's Agents on behalf of Landlord may, at Landlord's election,
obtain liability insurance in such amounts and on such terms as Landlord shall
determine, and the cost thereof shall be included in Project Costs and paid by
Tenant in the manner described in Section 7.1.

11.4    Deductibles. Any policy of insurance required pursuant to this Lease
containing a deductible exceeding Ten Thousand Dollars ($10,000.00) per
occurrence must be approved in writing by Landlord prior to the issuance of such
policy. Tenant shall be solely responsible for the payment of any deductible.

-20-



--------------------------------------------------------------------------------





11.5    Blanket Coverage. Any insurance required of Tenant pursuant to this
Lease may be provided by means of a so-called "blanket policy", so long as (i)
the Premises are specifically covered (by rider, endorsement or otherwise), (ii)
the limits of the policy are applicable on a "per location" basis to the
Premises and provide for restoration of the aggregate limits, and (iii) the
policy otherwise complies with the provisions of this Lease.

11.6    Increased Coverage. Upon demand, Tenant shall provide Landlord, at
Tenant's expense, with such increased amount of existing insurance, and such
other insurance as Landlord or the Mortgagees may reasonably require.

11.7    Sufficiency of Coverage. Neither Landlord nor any of Landlord's Agents
makes any representation that the types of insurance and limits specified to be
carried by Tenant under this Lease are adequate to protect Tenant. If Tenant
believes that any such insurance coverage is insufficient, Tenant shall provide,
at its own expense, such additional insurance as Tenant deems adequate. Nothing
contained herein shall limit Tenant's liability under this Lease, and Tenant's
liability under any provision of this Lease, including, without limitation,
under any indemnity provisions, shall not be limited to the amount of any
insurance obtained.

11.8    Insurance Requirements. Tenant's insurance (i) shall be in a form
reasonably satisfactory to Landlord and the Mortgagees and shall be carried with
companies that have a "Best Key Rating Guide" rating of A/VII or better and that
are determined by Landlord, in its reasonable discretion, as financially sound
on a current basis, (ii) shall provide that such policies shall not be subject
to material alteration or cancellation except after at least thirty (30) days
prior written Notice to Landlord (provided that if such insurer is unwilling or
unable in accordance with industry standards to provide Landlord such prior
Notice, then Tenant shall provide Landlord such Notice), and (iii) shall be
primary, and any insurance carried by Landlord or Landlord's Agents shall be
excess and noncontributing. Tenant's policy or policies, or duly executed
certificates for them in the form and content acceptable to Landlord, shall be
deposited with Landlord concurrently with Tenant's execution of this Lease, and
prior to renewal of such policies. If Tenant fails to procure and maintain the
insurance required to be procured by Tenant under this Lease, Landlord may, but
shall not be required to, order such insurance at Tenant's expense. All sums
reasonably disbursed, deposited or incurred by Landlord in connection therewith,
including, but not limited to, all costs, expenses and actual attorneys' fees,
shall be due and payable by Tenant to Landlord, as an item of Additional Rent,
on demand by Landlord, together with interest thereon at the Applicable Rate
from the date of such demand until paid by Tenant.

11.9    Impound Funds. If requested by any Mortgagees to whom Landlord has
granted a security interest in the Premises, or if any Event of Default occurs
under this Lease, Tenant shall, at Landlord's election, pay Landlord,
concurrently with each payment of Monthly Rent, a sum equal to one-twelfth
(1/12) of the annual insurance premiums payable by Tenant for all insurance
which Tenant is required to obtain pursuant to this Article  XI. Such sums (the
"Impound Funds") shall be held by Landlord and applied to the payment of such
insurance premiums when due; provided, however, Landlord shall not be required
to keep the Impound Funds separate from other funds, Tenant shall not be
entitled to interest on the Impound Funds and no trust relationship shall be
created with respect to the Impound Funds. The amount of the Impound Funds when
unknown shall be reasonably estimated by Landlord. If the Impound Funds paid to
Landlord by Tenant under this Section 11.9 are insufficient to discharge the
obligations of Tenant to pay such insurance premiums as the same become due,
Tenant shall pay to Landlord, within ten (10) days after Landlord's written
request therefor, such additional sums necessary to pay such obligations. If an
Event of Default has occurred, any balance remaining from the Impound Funds may,
at the option of Landlord, be applied to any obligation then due under this
Lease in lieu of being applied to the payment of insurance premiums. The unused
portion of the Impound Funds, if any, shall be returned to Tenant within thirty
(30) days of the expiration of this Lease or any termination of this Lease not
resulting from an Event of Default, provided that Tenant has vacated the
Premises in the manner required by this Lease.

11.10    Landlord's Disclaimer. Notwithstanding any other provisions of this
Lease, and to the fullest extent permitted by Applicable Law, Landlord and
Landlord's Agents shall not be liable for any loss or damage to persons or
property resulting from theft, vandalism, fire, explosion, falling materials,
glass, tile or sheetrock, steam, gas, electricity, water or rain which may leak
from any part of the Premises, or from the pipes, appliances or plumbing works
therein or from the roof, street or subsurface, or from acts of God or from any
other cause whatsoever, unless caused by or due to the sole gross negligence or
willful misconduct of Landlord (provided, however, in no event shall Landlord be
liable for any consequential damages, opportunity costs or lost profits incurred
or suffered by Tenant). Landlord and Landlord's Agents shall not be liable for
interference with light or air, or for any latent defect in the Premises except
as otherwise expressly provided in this Lease. Tenant shall give prompt Notice
to Landlord in case of a casualty, accident or repair needed to the Premises.

11.11    Waiver of Subrogation. Landlord, except to the extent Tenant's
insurance covers loss to Landlord plus Tenant's obligations with respect to
maintenance and repair and payment of insurance deductibles hereunder,

-21-



--------------------------------------------------------------------------------





and Tenant each hereby waives all rights of recovery against the other and the
other's agents on account of loss and damage occasioned to such waiving party to
the extent only that such loss or damage is insured against under any insurance
policies required by this Article  XI (and to the extent such insurance is
inadequate to cover such loss, this waiver shall not apply to amounts of loss
above such coverage) and to the extent permitted by Applicable Laws. Tenant and
Landlord shall, upon obtaining policies of insurance required hereunder, give
notice to the insurance carriers that the foregoing waiver of subrogation is
contained in this Lease. Notwithstanding the foregoing, it is agreed that if any
loss is due to the act, omission or negligence or willful misconduct of Tenant
or Tenant's Agents, Tenant's liability insurance shall be primary and shall
cover all losses and damages prior to any other insurance hereunder.

ARTICLE XII

DAMAGE OR DESTRUCTION

12.1    Landlord's Obligation to Rebuild. If the Premises are damaged or
destroyed by fire or other casualty (a "Casualty"), Tenant shall promptly give
Notice thereof to Landlord, and Landlord shall thereafter repair the Premises as
set forth in Sections 12.3 and 12.4 unless Landlord has the right to terminate
this Lease as provided in Section 12.2 and Landlord elects to so terminate this
Lease.

12.2    Landlord's Right to Terminate. Landlord shall have the right to
terminate this Lease following a Casualty if any of the following occurs: (i)
insurance proceeds (together with any additional amounts Tenant elects, at its
option, to contribute) are not available to Landlord to pay one hundred percent
(100%) of the cost to fully repair the Premises, excluding the deductible (for
which Tenant shall pay Tenant's Share of such deductible), regardless of whether
such unavailability is due to coverage or other policy limits or the
requirements of any Mortgagee; (ii) Landlord's Architect determines that the
Premises cannot, with reasonable diligence, be fully repaired by Landlord (or
cannot be safely repaired because of the presence of hazardous factors,
including, but not limited to, Hazardous Materials, earthquake faults,
radiation, chemical waste and other similar dangers) within three hundred
sixty-five (365) days after the date of issuance of any necessary permits to
complete the repair of the Premises; (iii) the Premises are destroyed or damaged
during the last twelve (12) months of the Term; or (iv) an Event of Default has
occurred and is continuing at the time of such Casualty. If Landlord elects to
terminate this Lease following a Casualty pursuant to this Section 12.2,
Landlord shall give Tenant Notice of Landlord's election to terminate within
ninety (90) days after Landlord has knowledge of such Casualty, and this Lease
shall terminate fifteen (15) days after the date of such Notice.

12.3    Effect of Termination. If this Lease is terminated following a Casualty
pursuant to Section 12.2, Landlord shall, subject to the rights of the
Mortgagees, be entitled to receive and retain all the insurance proceeds
resulting from or attributable to such Casualty, except for those proceeds
payable under policies obtained by Tenant which specifically insure Tenant's
Personal Property. If Landlord does not exercise any such right to terminate
this Lease, this Lease will continue in full force and effect, and Landlord
shall, within sixty (60) days after the date of such Casualty and receipt of the
amounts set forth in clause (i) of Section 12.2, commence the process of
obtaining necessary permits and approvals for the repair of the Premises, and
shall commence such repair and prosecute the same diligently to completion as
soon as is practicable following Landlord's receipt of such permits and
approvals. Tenant shall fully cooperate with Landlord in removing Tenant's
Personal Property and any debris from the Premises to facilitate the making of
such repairs.

12.4    Limited Obligation to Repair. Landlord's obligation, should it elect or
be obligated to repair the Premises following a Casualty, shall be limited to
the basic Building and Tenant Improvements and Tenant shall, at its expense,
replace or fully repair all Tenant's Personal Property and any Alterations
existing at the time of such Casualty. If the Premises are to be repaired in
accordance with the foregoing, Tenant shall make available to Landlord any
portion of insurance proceeds that Tenant receives which are allocable to the
Tenant Improvements.

12.5    Abatement of Monthly Rent. During any period when Landlord or Landlord's
Architect reasonably determines that there is substantial interference with
Tenant's use of the Premises by reason of a Casualty, Monthly Rent shall be
temporarily abated in proportion to the degree of such substantial interference,
but only to the extent of any business interruption or loss of income insurance
proceeds received by Landlord from Tenant's insurance described in Section 11.2.
Subject to the immediately preceding sentence, such abatement shall commence
upon the date Tenant notifies Landlord of such Casualty and shall end upon the
Substantial Completion of the repair of the Premises which Landlord undertakes
or is obligated to undertake hereunder. Tenant shall not be entitled to any
compensation or damages from Landlord for loss of the use of the Premises,
Tenant's Personal Property or other damage or any inconvenience occasioned by a
Casualty or by the repair or restoration of the Premises thereafter, including,
but not limited to, any consequential damages, opportunity costs or lost profits
incurred or suffered by

-22-



--------------------------------------------------------------------------------





Tenant. Tenant hereby waives the provisions of Section 1932(2) and
Section 1933(4) of the California Civil Code, and the provisions of any similar
or successor statutes.

12.6    Landlord's Determination. The determination in good faith by Landlord's
Architect of or relating to the estimated cost of repair of any damage,
replacement cost, the time period required for repair or the interference with
or suitability of the Premises for Tenant's use or occupancy shall be conclusive
for purposes of this Article  XII and Article  XIII.

ARTICLE XIII

CONDEMNATION

13.1    Total Taking--Termination. If title to the Premises or so much thereof
is taken for any public or quasi-public use under any statute or by right of
eminent domain so that reconstruction of the Premises will not result in the
Premises being reasonably suitable for Tenant's continued occupancy for the uses
and purposes permitted by this Lease, this Lease shall terminate as of the date
possession of the Premises or part thereof is so taken.

13.2    Partial Taking. If any part of the Premises is taken for any public or
quasi-public use under any statute or by right of eminent domain and the
remaining part is reasonably suitable for Tenant's continued occupancy for the
uses permitted by this Lease as reasonably determined by Landlord, this Lease
shall, as to the part so taken, terminate as of the date that possession of such
part of the Premises is taken and the Monthly Rent shall be reduced in the same
proportion that the floor area of the portion of the Premises so taken (less any
addition thereto by reason of any reconstruction) bears to the original floor
area of the Premises, as reasonably determined by Landlord or Landlord's
Architect. Landlord shall, at its own cost and expense, make all necessary
repairs or alterations to the Premises so as to make the portion of the Premises
not taken a complete architectural unit. Such work shall not, however, exceed
the scope of the work done by Landlord in originally constructing the Premises.
If severance damages from the condemning authority are not available to Landlord
in sufficient amounts to permit such restoration, Landlord may terminate this
Lease upon Notice to Tenant. Monthly Rent due and payable hereunder shall be
temporarily abated during such restoration period in proportion to the degree to
which there is substantial interference with Tenant's use of the Premises, as
reasonably determined by Landlord or Landlord's Architect. Each party hereby
waives the provisions of Section 1265.130 of the California Code of Civil
Procedure and any present or future law allowing either party to petition the
Superior Court to terminate this Lease in the event of a partial taking of the
Building or Premises.

13.3    No Apportionment of Award. No award for any partial or total taking
shall be apportioned, it being agreed and understood that Landlord shall be
entitled to the entire award for any partial or entire taking. Tenant assigns to
Landlord its interest in any award which may be made in such taking or
condemnation, together with any and all rights of Tenant arising in or to the
same or any part thereof. Nothing contained herein shall be deemed to give
Landlord any interest in or require Tenant to assign to Landlord any separate
award made to Tenant for the taking of Tenant's Personal Property, for the
interruption of Tenant's business or its moving costs, or for the loss of its
goodwill.

13.4    Temporary Taking. No temporary taking of the Premises (which for
purposes hereof shall mean a taking of all or any part of the Premises for one
hundred eighty (180) days or less) shall terminate this Lease or give Tenant any
right to any abatement of Rent. Any award made to Tenant by reason of such
temporary taking shall belong entirely to Tenant and Landlord shall not be
entitled to share therein. Each party agrees to execute and deliver to the other
all instruments that may be required to effectuate the provisions of this
Section 13.4.

13.5    Sale Under Threat of Condemnation. A sale made in good faith to any
authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed a
taking under the power of eminent domain for all purposes of this Article  XIII.

ARTICLE XIV

ASSIGNMENT AND SUBLETTING

14.1    Prohibition. Tenant shall not directly or indirectly, voluntarily or by
operation of law, assign this Lease, or any right or interest hereunder, or
sublet the Premises or any part thereof, or allow any other person or entity to
occupy or use all or any part of the Premises without first obtaining the
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld. In no event shall Tenant directly or indirectly,
voluntarily or by operation of law, pledge, mortgage or hypothecate this Lease,
or any right or interest hereunder or in or to the

-23-



--------------------------------------------------------------------------------





Premises. In addition, if Landlord consents to a subletting, in no event shall
the applicable sublessee be permitted to assign the sublease or sub-sublet all
or any portion of the applicable sublease premises (and any subleases of the
Premises or any part thereof shall specifically include the foregoing
prohibition). Any attempted assignment, subletting, pledge, mortgaging,
hypothecation or other transfer in violation of the terms of this Article  XIV,
whether voluntary or involuntary, by operation of law, under legal process or
proceedings, by receivership, in bankruptcy, or otherwise shall constitute an
Event of Default under this Lease and shall be voidable at Landlord's option.
Tenant hereby waives all rights provided for by the provisions of
Section 1995.310 of the California Civil Code and any present or future laws
regarding Tenant's right to terminate this Lease or to an award of any
consequential or special damages in connection with Landlord's consent or denial
thereof with respect to a request by Tenant under this Article  XIV. To the
extent not prohibited by provisions of the Bankruptcy Code of 1978, 11 U.S.C.
Section 101 et seq. (as amended, the "Bankruptcy Code"), Tenant on behalf of
itself, creditors, administrators and assigns waives the applicability of
Sections 541(c) and 365(e) of the Bankruptcy Code unless the proposed assignee
of the trustee for the estate of the bankrupt meets Landlord's standards for
consent as set forth below. Landlord has entered into this Lease with Tenant in
order to obtain for the benefit of the Property the unique attraction of
Tenant's name and business; the foregoing prohibition on assignment or
subletting is expressly agreed to by Tenant in consideration of such fact. If
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations payable or otherwise
to be delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or the estate of Tenant within the meaning of the
Bankruptcy Code. Any and all monies or other considerations constituting
Landlord's property under the preceding sentence not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and be promptly paid
or delivered to Landlord. Any person or entity to which this Lease is assigned
pursuant to the provisions of the Bankruptcy Code shall be deemed without
further act or deed to have assumed all of the obligations arising under this
Lease on and after the date of such assignment. Any such assignee shall upon
demand execute and deliver to Landlord an instrument confirming such assumption.

14.2    Landlord's Consent. If Landlord consents to any assignment or
subletting, then such consent shall not constitute a waiver of any of the
restrictions of this Article  XIV and the same shall apply to each successive
assignment or subletting hereunder, if any. In no event shall an assignment or
subletting affect the continuing primary liability of Tenant (which, following
an assignment, shall be joint and several with the assignee), or relieve Tenant
of any of its obligations hereunder without an express written release being
given by Landlord. If Landlord shall consent to an assignment or subletting
under this Article  XIV, then such assignment or subletting shall not be
effective until the assignee or sublessee shall assume in a writing delivered to
Landlord all of the obligations of this Lease on the part of Tenant to be
performed or observed and whereby the assignee or sublessee shall agree that the
provisions contained in this Lease shall, notwithstanding such assignment or
subletting, continue to be binding upon it with respect to all future
assignments and sublettings, and Tenant and the applicable assignee or sublessee
have entered into Landlord's standard consent to sublease agreement or consent
to assignment agreement, as the case may be. Such assignment or sublease
agreement and consent agreement shall be duly executed and a fully executed copy
thereof shall be delivered to Landlord, and Landlord may collect Monthly Rent
and Additional Rent due hereunder directly from the assignee or sublessee.
Collection of Monthly Rent and Additional Rent directly from an assignee or
sublessee shall not constitute a consent or a waiver of the necessity of consent
to such assignment or subletting, nor shall such collection constitute a
recognition of such assignee or sublessee as the Tenant hereunder or a release
of Tenant from the performance of all of its obligations hereunder.

14.3    Information. Regardless of whether Landlord's consent is required under
this Article  XIV, Tenant shall notify Landlord in writing of Tenant's intent to
assign this Lease or any right or interest hereunder, or to sublease the
Premises or any part thereof, and of the name of the proposed assignee or
sublessee, the nature of the proposed assignee's or sublessee's business to be
conducted on the Premises, the terms and provisions of the proposed assignment
or sublease, a copy of the proposed assignment or sublease form, and such other
information as Landlord may reasonably request concerning the proposed assignee
or sublessee, including, but not limited to, net worth, income statements and
other financial statements for a two-year period preceding Tenant's request for
consent, evidence of insurance complying with the requirements of Article  XI,
and the fee described in Section 14.7.

14.4    Landlord's Election. Landlord shall, within thirty (30) days of receipt
of such Notice and all information requested by Landlord concerning the proposed
assignee or sublessee, elect to take one of the following actions by Notice to
Tenant:

consent to such proposed assignment or sublease;

refuse to consent to such proposed assignment or sublease, which refusal shall
be on reasonable grounds;

-24-



--------------------------------------------------------------------------------





If Tenant proposes to sublease all or part of the Premises, elect to recapture
such portion of the Premises as Tenant proposes to sublease and, as of the
thirtieth (30th) day after Landlord so notifies Tenant of its election to
recapture, this Lease shall terminate as to the portion of the Premises
recaptured and the Monthly Rent payable under this Lease shall be reduced in the
same proportion that the floor area of that portion of the Premises so
recaptured bears to the floor area of the Premises prior to such recapture; or

If Tenant proposes to assign this Lease, elect to recapture the Premises and, as
of the thirtieth (30th) day after Landlord so notifies Tenant of its election to
recapture, this Lease shall terminate.

Tenant agrees, by way of example and without limitation, that it shall not be
unreasonable for Landlord to withhold its consent to a proposed assignment or
subletting if any of the following situations exist or may exist:

Landlord determines that the proposed assignee's or sublessee's use of the
Premises conflicts with Article  V or Article  VI, presents an unacceptable
risk, as determined by Landlord, under Article  VI, or conflicts with any other
provision under this Lease;

Landlord determines that the proposed assignee or sublessee is not financially
responsible as of the date of Tenant's request for consent or as of the
effective date of such assignment or subletting;

Landlord determines that the proposed assignee or sublessee lacks sufficient
business reputation or experience to conduct on the Premises a business of a
type and quality equal to that conducted by Tenant;

Landlord determines that the proposed assignment or subletting would breach a
covenant, condition or restriction in some other lease, financing agreement or
other agreement relating to the Property, the Building, the Premises or this
Lease;

Landlord determines that the proposed assignee or sublessee (A) has been
required by any prior landlord, lender or governmental authority to take
remedial action in connection with Hazardous Materials contaminating a property
if such contamination resulted from the proposed assignee's or sublessee's
actions or use of the property in question, or (B) is subject to any enforcement
order issued by any governmental authority in connection with the use, disposal
or storage of Hazardous Materials;

An Event of Default has occurred and is continuing at the time of Tenant's
request for Landlord's consent, or as of the effective date of such assignment
or subletting;

The proposed assignee or sublessee is either a governmental agency or
instrumentality thereof; or

The proposed assignee or sublessee or an affiliate thereof (a) occupies space in
the Property at the time of the request for consent, (b) is negotiating with
Landlord to lease space in the Property at such time, or (c) has negotiated with
Landlord to lease space in the Property during the twelve (12) month period
immediately preceding the request for consent.

Tenant acknowledges that if Tenant has any exterior sign rights under this
Lease, such rights are personal to the original Tenant named herein and may not
be assigned or transferred to any assignee of this Lease or sublessee of the
Premises without Landlord's prior written consent, which consent may be withheld
in Landlord's sole and absolute discretion.

14.5    Bonus Value. Tenant agrees that seventy-five percent (75%) of any
amounts paid by the assignee or sublessee, however described, in excess of (i)
the Monthly Rent payable by Tenant hereunder (or, in the case of sublease of a
portion of the Premises, in excess of the Monthly Rent reasonably allocable to
such portion), plus (ii) Tenant's direct out-of-pocket costs which Tenant
certifies to Landlord have been paid to provide occupancy related services to
such assignee or sublessee of a nature commonly provided by landlords of similar
space (which direct out-of-pocket costs shall, for purposes of calculating the
amounts payable to Landlord under this Section 14.5, be amortized on a
straight-line basis over the applicable sublease term (in the case of a
sublease) or the then-remaining balance of the Term of this Lease (in the case
of an assignment)), shall be the property of Landlord and such amounts shall be
payable directly to Landlord by the assignee or sublessee. At Landlord's
request, a written

-25-



--------------------------------------------------------------------------------





agreement shall be entered into by and among Tenant, Landlord and the proposed
assignee or sublessee confirming the requirements of this Section 14.5.

14.6    Certain Transfers. The sale of all or substantially all of Tenant's
assets (other than bulk sales in the ordinary course of business), or, if Tenant
is a corporation, an unincorporated association, a limited liability company or
a partnership, (i) any merger, reorganization or consolidation involving Tenant,
and/or (ii) the transfer, assignment or hypothecation of any stock or interest
in such corporation, association, limited liability company or partnership in
the aggregate in excess of forty percent (40%) (except for publicly traded
shares of stock constituting a transfer of forty percent (40%) or more in the
aggregate, so long as no change in the controlling interests of Tenant occurs as
a result thereof), shall be deemed an assignment within the meaning and
provisions of this Article  XIV. If the acquiring or surviving entity is
wholly-owned or majority controlled by another entity or person ("Parent"),
then, without in any way limiting the basis upon which Landlord may grant or
withhold its consent to such assignment, it shall not be unreasonable for
Landlord to condition its consent upon the execution and delivery by the Parent
of a written guaranty of Tenant's obligations and liabilities under this Lease
on a form of lease guaranty provided by Landlord.

14.7    Landlord's Fee and Expenses. If Tenant requests Landlord's consent to an
assignment or subletting by Tenant under this Lease, Tenant shall pay to
Landlord a fee of One Thousand Dollars ($1,000) and all of Landlord's reasonable
out-of-pocket expenses, including, but not limited to, attorneys' fees
reasonably incurred related to such assignment or subletting by Tenant, whether
or not the assignment or subletting is approved.

14.8    Prohibited Transfers and Users. Notwithstanding anything contained in
this Article XIV to the contrary, in no event shall Tenant enter into any
assignments or subleases with, or permit the Premises or any portion thereof to
be used by, any person or entity that could not comply with the obligations of
Tenant under Section 22.2 of this Lease or make the representations Tenant is
required to make in Section 22.2 of this Lease. Any assignment, subletting or
other agreement or arrangement made in violation of this Section 14.8 shall, at
Landlord's option, be null and void and of no force or effect and constitute an
Event of Default by Tenant under this Lease.

14.9    Permitted Transfer. Notwithstanding anything to the contrary contained
in this Article XIV, Tenant shall be entitled to assign this Lease, without the
requirement of obtaining Landlord's consent, to (each such person or entity, a
"Permitted Transferee", and each such transaction, a "Permitted Transfer"):
(a) a successor entity related to Tenant in connection with a merger,
consolidation or non-bankruptcy reorganization, (b) any entity that controls, is
controlled by or is under common control with Tenant (with "control" for the
purposes of this subsection (b) to mean not less than fifty-one percent (51%)
equity ownership of any entity together with the power to direct the management
decisions thereof), or (c) any person or entity which acquires all or
substantially all of the assets of Tenant; provided, however, that (i) for any
assignment, such assignee has a net worth (calculated in accordance with GAAP)
equal to or exceeding the net worth of Tenant as of the date hereof or the
effective date of the Permitted Transfer, whichever is greater, (ii) Tenant
provides not less than twenty-one (21) days prior written notice of any
Permitted Transfer, including financial information reasonably satisfactory to
Landlord evidencing compliance with the foregoing net worth requirements,
(iii) within ten (10) days after any Permitted Transfer, Tenant delivers to
Landlord a copy of the assignment wherein the Permitted Transferee assumes all
of Tenant's obligations under the Lease or sublets the Premises, and (iv) Tenant
complies with all other requirements under Article XIV other than the
requirement of obtaining Landlord's prior written consent for any assignment or
sublease meeting the requirements of a Permitted Transfer. As assignee of
Landlord's interest under this Lease pursuant to this Section 14.9 is referred
to herein as a "Permitted Assignee".

ARTICLE XV

DEFAULTS AND REMEDIES

15.1    Tenant's Default. At the option of Landlord, a default under this Lease
by Tenant shall exist if any of the following events shall occur (each is called
an "Event of Default"):

Tenant fails to pay the Rent payable hereunder, as and when due, for a period of
five (5) days after Notice by Landlord; provided, however, the Notice given
hereunder shall be in lieu of, and not in addition to, any notice required under
Section 1161, et seq., of the California Code of Civil Procedure;

Tenant attempts to make or suffers to be made any transfer, assignment or
subletting, except as permitted in Article  XIV hereof;

-26-



--------------------------------------------------------------------------------





Any of Tenant's rights under this Lease are sold or otherwise transferred by or
under court order or legal process or otherwise or if any of the actions
described in Section 15.2 are taken by or against Tenant or any Guarantor;

The Premises are used for any purpose other than as permitted pursuant to
Article  V;

Tenant vacates or abandons the Premises or fails to continuously and
uninterruptedly conduct its business in the Premises;

Any representation or warranty given by Tenant under or in connection with this
Lease proves to be materially false or misleading;

Tenant fails to timely comply with the provisions of (i) Section 3.2 ("Term and
Commencement") within five (5) days after Notice thereof, (ii) Article VI
("Hazardous Materials") within the time periods set forth therein, (iii)
Article XI (Indemnity and Insurance) within five (5) days after Notice thereof,
(iv) Article XIV ("Assignment and Subletting") within five (5) days after Notice
thereof, (v) Article XVI ("Subordination; Estoppel Certificate; Financials")
within the time periods set forth therein, (vi) Section 19.2 ("Holding Over")
within the time periods set forth therein, or (vii) Section 21.5 ("Modifications
for Mortgagees") within the time periods set forth therein; or

Tenant fails to observe, keep, perform or cure within fifteen (15) days after
Notice by Landlord any of the other terms, covenants, agreements or conditions
contained in this Lease or those set forth in any other agreements or rules or
regulations which Tenant is obligated to observe or perform. The Notice required
by this Subparagraph 15.1(h) shall be in lieu of, and not in addition to, any
notice required under Section 1161, et seq., of the California Code of Civil
Procedure.

No Notice given under this Section 15.1 shall be deemed a forfeiture or a
termination of this Lease unless Landlord so elects in the Notice.

15.2    Bankruptcy or Insolvency. In no event shall this Lease be assigned or
assignable by operation of law and in no event shall this Lease be an asset of
Tenant in any receivership, bankruptcy, insolvency or reorganization proceeding.
If:

A court makes or enters any decree or order adjudging Tenant to be insolvent, or
approving as properly filed by or against Tenant a petition seeking
reorganization or other arrangement of Tenant under any provisions of the
Bankruptcy Code or any Applicable Law of the State of California, or directing
the winding up or liquidation of Tenant and such decree or order shall have
continued for a period of thirty (30) days;

Tenant makes or suffers any transfer which constitutes a fraudulent or otherwise
avoidable transfer under any provisions of the Bankruptcy Code or any Applicable
Law of the State of California;

Tenant assigns its assets for the benefit of its creditors; or

The material part of the property of Tenant or any property essential to
Tenant's business or of Tenant's interest in this Lease is sequestered, attached
or executed upon, and Tenant fails to secure a return or release of such
property within ten (10) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier;

then this Lease shall, at Landlord's election, immediately terminate and be of
no further force or effect whatsoever, without the necessity for any further
action by Landlord, except that Tenant shall not be relieved of obligations
which have accrued prior to the date of such termination. Upon such termination,
the provisions herein relating to the expiration or earlier termination of this
Lease shall control and Tenant shall immediately surrender the Premises in the
condition required by the provisions of this Lease. Additionally, Landlord shall
be entitled to all relief, including recovery of damages from Tenant, which may
from time to time be permitted, or recoverable, under the Bankruptcy Code or any
other Applicable Laws of the State of California.

15.3    Landlord's Remedies. Upon the occurrence of an Event of Default, then,
in addition to and without waiving any other rights and remedies available to
Landlord at law or in equity or otherwise provided in this Lease, Landlord may,
at its option, cumulatively or in the alternative, to the fullest extent
permitted by Applicable Laws exercise the following remedies:

-27-



--------------------------------------------------------------------------------





Landlord may terminate Tenant's right to possession of the Premises, in which
case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. No act by Landlord other than giving
Notice to Tenant of Landlord's election to terminate Tenant's right to
possession shall terminate this Lease. Acts of maintenance, efforts to relet the
Premises, or the appointment of a receiver on Landlord's initiative to protect
Landlord's interest under this Lease shall not constitute a termination of
Tenant's right to possession. Termination shall terminate Tenant's right to
possession of the Premises but shall not relieve Tenant of any obligation under
this Lease which has accrued prior to the date of such termination. Upon such
termination, Landlord shall have the right to re-enter the Premises, and remove
all persons and property, and Landlord shall also be entitled to recover from
Tenant:

The worth at the time of award of the unpaid Monthly Rent and Additional Rent
which had been earned at the time of termination;

The worth at the time of award of the amount by which the unpaid Monthly Rent
and Additional Rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided;

The worth at the time of award of the amount by which the unpaid Monthly Rent
and Additional Rent for the balance of the Term after the time of award exceeds
the amount of such rental loss that Tenant proves could be reasonably avoided;

Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant's default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, demolition and renovation of the Premises to the
condition existing immediately prior to Tenant's occupancy, the unamortized
portion of any brokerage commissions funded by Landlord in connection with this
Lease, the cost of rectifying any damage to the Premises occasioned by the act
or omission of Tenant, reasonable attorneys' fees, and any other reasonable
costs; and

At Landlord's election, all other amounts in addition to or in lieu of the
foregoing as may be permitted by Applicable Law.

As used in Subsections (i) and (ii) above, the "worth at the time of award"
shall be computed by allowing interest at the maximum legal rate permitted by
Applicable Law. As used in Subsection (iii) above, the "worth at the time of
award" shall be computed by discounting the amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

Landlord may elect not to terminate Tenant's right to possession of the
Premises, in which event this Lease will continue in full force and effect as
long as Landlord does not terminate Tenant's right to possession, and Landlord
shall have the remedy described in California Civil Code section 1951.4 (lessor
may continue lease in effect after lessee's breach and abandonment and recover
rent as it becomes due, if lessee has the right to sublet or assign, subject
only to reasonable limitations) and Landlord may continue to enforce all of its
rights and remedies under this Lease, including the right to collect all Rent as
it becomes due. If Landlord elects to avail itself of the remedy provided by
this Section 15.3(b), Landlord shall not unreasonably withhold its consent to an
assignment or subletting of the Premises subject to the standards and conditions
for Landlord's consent as are contained in this Lease (which standards and
conditions Tenant acknowledges and agrees are reasonable at the time this Lease
is executed by Tenant). In addition, if Tenant has entered into a sublease which
is valid under the terms of this Lease, Landlord may also, at its option, cause
Tenant to assign to Landlord the interest of Tenant under said sublease,
including, but not limited to, Tenant's right to payment of Rent as it becomes
due. Landlord may elect to enter the Premises and relet them, or any part of
them, to third parties for Tenant's account. Tenant shall be liable immediately
to Landlord for all costs Landlord incurs in reletting the Premises, including,
but not limited to, broker's commissions, expenses of cleaning and remodeling
the Premises required by the reletting, attorneys' fees and like costs.
Reletting can be for a period shorter or longer than the remaining Term of this
Lease and for the entire Premises or any portion thereof. Tenant shall pay to
Landlord the Monthly Rent and Additional Rent due under this Lease on the dates
the Monthly Rent and such Additional Rent are due, less the Rent Landlord
actually collects from any reletting. Except as provided in the preceding
sentence, if Landlord relets the Premises or any portion thereof, such reletting
shall not relieve Tenant of any obligation hereunder. Notwithstanding the above,
no act by Landlord allowed by this Section 15.3(b) shall terminate this Lease
unless Landlord notifies Tenant in writing that Landlord elects to terminate
this Lease.

-28-



--------------------------------------------------------------------------------





15.4    No Surrender. Tenant waives any rights of redemption, reinstatement or
relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179 and California Civil Code Section 3275, and under any other present or
future laws if Tenant is evicted or Landlord takes possession of the Premises or
this Lease is terminated by reason of an Event of Default. No act or thing done
by Landlord or Landlord's Agents during the Term shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept a surrender shall be
valid unless in writing and signed by Landlord. No employee of Landlord or of
Landlord's Agents shall have any power to accept the keys to the Premises prior
to the termination of this Lease, and the delivery of the keys to any employee
shall not operate as a termination of this Lease or a surrender of the Premises.

15.5    Interest on Late Payments. Any Rent due under this Lease that is not
paid to Landlord within three (3) days of the date when due shall commence to
bear interest at the Applicable Rate until fully paid. Neither the accrual nor
the payment of interest shall cure any default by Tenant under this Lease.

15.6    Attorneys' and Other Fees. All sums reasonably incurred by Landlord in
connection with an Event of Default or holding over of possession by Tenant
after the expiration or termination of this Lease, including, but not limited
to, all costs, expenses and actual accountants', appraisers', attorneys' and
other professional fees, and any collection agency or other collection charges,
shall be due and payable by Tenant to Landlord on demand, and shall bear
interest at the Applicable Rate from the date of such demand until paid by
Tenant. In addition, if any action shall be instituted by either of the parties
hereto for the enforcement of any of its rights in and under this Lease, the
party in whose favor judgment shall be rendered shall be entitled to recover
from the other party all expenses reasonably incurred by the prevailing party in
such action, including actual costs and reasonable attorneys' fees.

15.7    Landlord's Default. Landlord shall not be deemed to be in default in the
performance of any obligation required to be performed by it hereunder unless
and until it has failed to perform such obligation within thirty (30) days after
receipt of Notice by Tenant to Landlord (and the Mortgagees who have provided
Tenant with Notice) specifying the nature of such default; provided, however,
that if the nature of Landlord's obligation is such that more than thirty (30)
days are required for its performance, then Landlord shall not be deemed to be
in default if it shall commence such performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.

15.8    Limitation of Landlord's Liability. The obligations of Landlord do not
constitute the personal obligations of the individual partners, managers,
members, trustees, directors, officers or shareholders of Landlord or its
constituent partners. If Landlord shall fail to perform any covenant, term, or
condition of this Lease upon Landlord's part to be performed, Tenant shall be
required to deliver to Landlord Notice of the same. If, as a consequence of such
default, Tenant shall recover a money judgment against Landlord, such judgment
shall be satisfied only out of the proceeds of the sale received upon execution
of such judgment and levied thereon against the right, title and interest of
Landlord in the Building and out of rent or other income from such property
receivable by Landlord or out of consideration received by Landlord from the
sale or other disposition of all or any part of Landlord's right, title or
interest in the Building, and no action for any deficiency may be sought or
obtained by Tenant. In addition, in no event shall Landlord be liable for
(i) damages in excess of Landlord's equity in the Building to a maximum of
twenty percent (20%) of the fair market value of the Building or (ii) any
consequential damages, opportunity costs or lost profits incurred or suffered by
Tenant as a result of a default by Landlord under this Lease.

15.9    Mortgagee Protection. Upon any default on the part of Landlord, Tenant
will give Notice by registered or certified mail to any Mortgagee who has
provided Tenant with Notice of its interest together with an address for
receiving Notice, and shall offer such Mortgagee a reasonable opportunity to
cure the default (which in no event shall be less than sixty (60) days),
including time to obtain possession of the Premises by power of sale or a
judicial foreclosure, if such should prove necessary, to effect a cure. Tenant
agrees that each of the Mortgagees to whom this Lease has been assigned by
Landlord is an express third party beneficiary hereof. Tenant shall not make any
prepayment of Monthly Rent more than one (1) month in advance without the prior
written consent of such Mortgagee. Tenant waives any right under any present or
future law to the collection of any security deposit from such Mortgagee or any
purchaser at a foreclosure sale of such Mortgagee's interest unless such
Mortgagee or such purchaser shall have actually received and not refunded the
security deposit in accordance with the terms of this Lease. Tenant agrees to
make all payments under this Lease to the Mortgagee with the most senior
encumbrance upon receiving a direction, in writing, to pay said amounts to such
Mortgagee. Tenant shall comply with such written direction to pay without
determining whether an event of default exists under such Mortgagee's loan to
Landlord.

15.10    Landlord's Right to Perform. If Tenant shall at any time fail to make
any payment or perform any other act on its part to be made or performed under
this Lease, Landlord may (but shall not be obligated to), at Tenant's expense,
and without waiving or releasing Tenant from any obligation of Tenant under this
Lease, make such payment or perform such other act to the extent Landlord may
deem desirable, and in connection therewith, pay

-29-



--------------------------------------------------------------------------------





expenses and employ counsel. All sums paid by Landlord and all penalties,
interest and costs, including, but not limited to, collection costs and
attorneys' fees reasonably incurred in connection therewith, shall be due and
payable by Tenant to Landlord, as an item of Additional Rent, on demand by
Landlord, together with interest thereon at the Applicable Rate from the date of
such demand until paid by Tenant.

15.11    Limitation of Actions Against Landlord. Any claim, demand or right of
any kind by Tenant which is based upon or arises in connection with this Lease
shall be barred unless Tenant commences an action thereon within twelve (12)
months after the date that the act, omission, event or default upon which the
claim, demand or right arises, has occurred. In addition, if Landlord commences
any summary proceeding or action against Tenant for the nonpayment of Rent,
Tenant shall not interpose any counterclaims of any nature or description in any
such proceeding or action (unless such counterclaims shall be mandatory), rather
Tenant shall be relegated to bringing an independent action at law therefor.

15.12    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT
HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY TENANT ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE.

ARTICLE XVI

SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

16.1    Subordination, Attornment and Non-Disturbance. Without the necessity of
any additional document being executed by Tenant for the purpose of effecting a
subordination, and at the election of Landlord or any Mortgagee or any ground
lessor with respect to the land of which the Premises are a part, this Lease and
any future amendment of this Lease shall be subject and subordinate at all times
to (i) all ground leases or underlying leases which may now exist or hereafter
be executed affecting the Building, and (ii) the lien of any Mortgage which may
now exist or hereafter be executed in any amount for which the Property, the
Building, ground leases and/or underlying leases, and/or Landlord's interest or
estate in any of said items, is specified as security. Landlord or any such
Mortgagee or ground lessor shall have the right, at its election, to subordinate
or cause to be subordinated any such ground leases or underlying leases or any
such liens to this Lease. No subordination shall permit material interference
with Tenant's rights hereunder, and any ground lessor or Mortgagee shall
recognize Tenant and its permitted successors and assigns as the tenant of the
Premises and shall not disturb Tenant's right to quiet possession of the
Premises during the Term so long as no Event of Default has occurred and is
continuing under this Lease. If Landlord's interest in the Premises is acquired
by any ground lessor or Mortgagee, or if proceedings are brought for the
foreclosure of, or in the event of exercise of power of sale under, any Mortgage
made by Landlord covering the Premises or any part thereof, or if a conveyance
in lieu of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination and upon the request of such successor in interest to Landlord,
attorn to and become the Tenant of the successor in interest to Landlord and
recognize such successor in interest as the Landlord under this Lease and any
amendment of this Lease. Although this Section 16.1 is self-executing, Tenant
covenants and agrees to execute and deliver, upon demand by Landlord and in the
form requested by Landlord, or any Mortgagee, or ground lessor, any additional
documents evidencing the priority or subordination of this Lease and any
amendment of this Lease with respect to any such ground leases or underlying
leases or the lien of any such Mortgage, and/or evidencing the attornment of
Tenant to any successor in interest to Landlord as herein provided. Tenant's
failure to timely execute and deliver such additional documents within ten (10)
days following written request therefor, which failure continues for five (5)
days after a second written request, shall, at Landlord's option, constitute an
Event of Default hereunder.

16.2    Estoppel Certificate. Tenant shall, within ten (10) days following
written request by Landlord from time to time, execute and deliver to Landlord
any documents, including estoppel certificates, in a form required by Landlord
(i) certifying that this Lease is unmodified and in full force and effect or, if
modified, attaching a copy of such modification and certifying that this Lease,
as so modified, is in full force and effect and the date to which the Rent and
other charges are paid in advance, if any, (ii) acknowledging that there are
not, to Tenant's knowledge, any uncured defaults on the part of the Landlord or
stating the nature of any uncured defaults, (iii) evidencing the status of this
Lease as may be required by a Mortgagee or a purchaser of the Premises, (iv)
certifying the current Monthly Rent amount and the amount and form of Security
Deposit on deposit with Landlord, and (v) certifying to such other information
as Landlord, Landlord's Agents, Mortgagees and/or prospective purchasers or
their Mortgagees may reasonably request, including, but not limited to, any
requested information regarding Hazardous Materials. Tenant's failure to deliver
an estoppel certificate within ten (10) days after delivery of Landlord's
written request therefor, which failure continues for five (5) days after a
second written request, shall, at Landlord's option, constitute an Event of

-30-



--------------------------------------------------------------------------------





Default hereunder, and shall be conclusive against Tenant (1) that this Lease is
in full force and effect and has not been modified except as represented by
Landlord; (2) that there are no uncured defaults in Landlord's performance and
that Tenant has no right of offset, counterclaim, or deduction against Rent; (3)
not more than one (1) month's Rent has been paid in advance; and (4) as to the
truth and accuracy of any other matters set forth in the form of estoppel
certificate submitted to Tenant.

16.3    Financial Information. Tenant shall deliver to Landlord, prior to the
execution of this Lease, and within ten (10) days following written request
therefor by Landlord from time to time during the Term, Tenant's current
financial statements, and Tenant's financial statements for the two (2) years
prior to the current fiscal financial statement's year, certified to be true,
accurate and complete by the chief financial officer of Tenant, including a
balance sheet and profit and loss statement for the most recent prior year
(collectively, the "Statements"), which Statements shall accurately and
completely reflect the financial condition of Tenant and shall be provided on a
non-consolidated basis. Landlord agrees that it will keep any non-publicly
available Statements confidential, except that Landlord shall have the right to
deliver the same to any proposed purchaser of the Premises, the Property or any
portion thereof, and to the Mortgagees of Landlord or such purchaser. Tenant
acknowledges that Landlord is relying on the Statements in its determination to
enter into this Lease, and Tenant represents to Landlord, which representation
shall be deemed made on the date of this Lease and again on the Commencement
Date, that no material change in the financial condition of Tenant, as reflected
in the Statements, has occurred since the date Tenant delivered the Statements
to Landlord. If any material change in Tenant's financial condition, as
reflected in the Statements, occurs prior to the date of this Lease or prior to
the Commencement Date, as the case may be, or if Tenant falls to inform Landlord
of any such material change, Landlord shall have the right, in addition to any
other rights and remedies of Landlord, to terminate this Lease by Notice to
Tenant given within thirty (30) days after Landlord learns of such material
change.

Notwithstanding the foregoing, for so long as Tenant is an entity subject to
reporting requirements of the Securities Exchange Commission ("SEC") similar to
those applicable to publicly-traded companies, and provided that the foregoing
financial information of Tenant is readily available to the public (e.g., via
the SEC's website at www.sec.gov), then Tenant shall not be required to deliver
the foregoing Statements to Landlord.

ARTICLE XVII

SIGNS AND GRAPHICS

17.1    General. Subject to compliance with Applicable Laws, Tenant shall be
entitled to the following Building-standard signage ("Permitted Signage"): (i) a
listing of Tenant's name in the Building's main lobby directory, and (ii) suite
identification signage on or adjacent to the entrance to the Premises. Tenant
shall have no right to maintain any other signs or graphics in any other
location in, on or about the Premises or the Building and shall not display or
erect any other signs, displays or other advertising materials that are visible
from the exterior of the Building or outside of the Premises. Permitted Signage
shall be installed, maintained by Landlord (and removed by Landlord upon the
expiration or sooner termination of this Lease), and shall be subject to any
Restrictions and conform to the sign criteria established by Landlord from time
to time for such signage.

Tenant grants to Landlord a non-exclusive and royalty-free license and limited
right to use Tenant's Trade Name(s), trademark(s), logo(s) and design(s),
whether registered or unregistered (the "Licensed Marks") in marketing materials
or other promotional materials relating to the Building or Property in all
media, including, without limitation, the use, reproduction and distribution of
photographs and video of the outside of the Premises or Building and Tenant's
signage and the use of Licensed Marks in any tenant list.

17.2    Monument Signage. In addition, Tenant, at Tenant's sole cost and
expense, shall have the non-exclusive right to place its name ("Tenant's
Monument Signage") on the monument sign for the Building (the "Monument Sign").
The location, design, size and color Tenant's Monument Signage on the Monument
Sign, and the manner in which it is attached to the Monument Sign, shall be
subject to the reasonable approval of Landlord and to compliance with all
Applicable Laws and Restrictions. Upon the expiration or earlier termination of
the Lease or Tenant's right to possession of the Premises, or Tenant's right to
the Monument Sign, Landlord, at Tenant's sole cost and expense, payable as
Additional Rent within thirty (30) days after demand thereof, shall have the
right to remove Tenant's Monument Signage from the Monument Sign and restore the
Monument Sign to the condition it was in prior to the installation of Tenant's
Monument Signage thereon, ordinary wear and tear and damage by Casualty (which
is governed by Article XII) excepted. The rights provided for in this paragraph
with respect to the Monument Sign shall be personal to the Original Tenant and
non-transferable unless otherwise agreed to by Landlord in writing in accordance
with Article XIV.

-31-



--------------------------------------------------------------------------------





17.3    Exterior Building Signage. Subject to the terms of this Section 17.3, as
Alterations in accordance with Article VIII above, Tenant shall have the right,
at Tenant's sole cost and expense, to install Building signage on the exterior
of the Building, identifying the name and/or logo of the Original Tenant (i.e.,
"8x8, Inc.") (the" Exterior Sign"). All aspects of the Exterior Sign, including,
without limitation, the location, graphics, materials, color, design, lettering,
size, quality and specifications of the Exterior Sign shall be subject to the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. The Exterior Sign shall also comply with and
be subject to all Restrictions and Applicable Laws, including, but not limited
to, all requirements of the City of San Jose ("City") (or other applicable
governmental authorities); provided, however, that in no event shall the
approval by the City (or other applicable governmental authorities) of the
Exterior Sign be deemed a condition precedent to the effectiveness of this
Lease, and if such approval is not obtained, Landlord's and Tenant's other
obligations under this Lease shall not be affected thereby. Landlord shall, at
no cost to Landlord, reasonably cooperate with Tenant in (i) obtaining
applicable permits from the City in connection with the installation of the
Exterior Sign and (ii) coordinating Tenant's installation of the Exterior Sign.
Following the initial construction and installation of the Exterior Sign, Tenant
shall be entitled to modify the name and/or logo for such signage, at Tenant's
sole cost and expense, to the new name and/or logo adopted by Original Tenant,
provided that the new name and/or logo shall not be an Objectionable Name or
Logo (defined below). "Objectionable Name or Logo" shall mean any name or logo
which relates to an entity which is of a character or reputation, or is
associated with a political orientation or faction, which is inconsistent with
the quality of the Building as a first-class office building, or which would
otherwise reasonably offend a landlord of comparable buildings. Tenant shall, at
its sole cost and expense, maintain the Exterior Sign in good condition and
repair. The signage rights granted to Tenant under this Section 17.3 are
personal to the Original Tenant and may only be exercised by the Original Tenant
(and not any assignee, or any sublessee or other transferee of the Original
Tenant' s interest in this Lease). Notwithstanding anything to the contrary
contained in this Section 17.2, in no event shall Tenant have any right to the
Exterior Sign if the Original Tenant is not leasing and occupying the entire
Premises.

ARTICLE XVIII

QUIET ENJOYMENT

Landlord covenants that Tenant, upon performing the terms, conditions and
covenants of this Lease, shall have quiet and peaceful possession of the
Premises as against any person claiming the same by, through or under Landlord.

ARTICLE XIX

SURRENDER; HOLDING OVER

19.1    Surrender of the Premises. Upon the expiration or sooner termination of
this Lease, Tenant shall surrender the Premises to Landlord in its condition
existing as of the Commencement Date, normal wear and tear and acts of God
excepted, with all interior walls in good repair, all carpets shampooed and
cleaned, the HVAC equipment, plumbing, electrical and other mechanical
installations in good operating order and all floors cleaned and waxed, all to
the reasonable satisfaction of Landlord. Tenant shall remove those Alterations
(including, without limitation, telecommunications and data cabling and wiring)
which Tenant is required to remove pursuant to Section 8.1 above and
Section 22.3 below, and all Tenant's Personal Property, and shall repair any
damage and perform any restoration work caused by such removal. If Tenant fails
to remove such Alterations and Tenant's Personal Property which Tenant is
authorized and obligated to remove pursuant to the above, and such failure
continues after the expiration or sooner termination of this Lease, Landlord may
retain such property and all rights of Tenant with respect to it shall cease, or
Landlord may place all or any portion of such property in public storage for
Tenant's account, or Landlord may dispose of such property in any other manner
permitted by Applicable Law. Tenant shall pay to Landlord, upon demand, the
costs of removal of any such Alterations and Tenant's Personal Property and
storage and transportation costs of same, and the cost of repairing and
restoring the Premises, together with attorneys' fees and interest on said
amounts at the Applicable Rate from the date of expenditure by Landlord. If the
Premises are not so surrendered at the expiration or sooner termination of this
Lease, Tenant hereby agrees to indemnify Landlord and Landlord's Agents against
all loss or liability resulting from any delay by Tenant in so surrendering the
Premises, including, but not limited to, any claims made by any succeeding
tenant, losses to Landlord due to lost opportunities to lease to succeeding
tenants, and actual attorneys' fees and costs. In addition, if the Premises are
not so surrendered at the expiration or sooner termination of this Lease, such
failure shall, at Landlord's election and upon written Notice to Tenant,
constitute an Event of Default under this Lease.

19.2    Holding Over. If Tenant remains in possession of all or any part of the
Premises after the expiration or sooner termination of this Lease with the prior
written consent of Landlord such holding over shall

-32-



--------------------------------------------------------------------------------





constitute a month-to-month tenancy only and shall not constitute a renewal or
extension for any further term. If Tenant remains in possession of all or any
part of the Premises after the expiration or sooner termination of this Lease
without the prior written consent of Landlord, such possession shall constitute
a tenancy at sufferance and shall be an Event of Default under the Lease upon
Landlord's written notice. In either of such events, Monthly Rent shall be
increased to an amount equal to one hundred fifty percent (150%) of the Monthly
Rent payable during the last month of the Term, and any other sums due hereunder
shall be payable in the amounts and at the times specified in this Lease. Any
such tenancy shall be subject to every other term, condition and covenant
contained in this Lease.

ARTICLE XX

CONSTRUCTION OF TENANT IMPROVEMENTS

The obligations of Landlord and Tenant with respect to the Tenant Improvements
are set forth in the Work Letter. It is acknowledged and agreed that all Tenant
Improvements under this Lease are and shall be the property of Landlord from and
after their installation.

ARTICLE XXI

MISCELLANEOUS AND INTERPRETIVE PROVISIONS

21.1    Broker. Tenant represents and warrants to Landlord that Tenant has not
had any dealings with any real estate broker, agent or finder in connection with
the negotiation of this Lease or the introduction of the parties to this
transaction, except for Broker, and that it knows of no other real estate
broker, agent or finder who is or might be entitled to a commission or fee in
connection with this Lease. In the event of any additional claims for brokers'
or finders' fees with respect to this Lease, Tenant shall indemnify, hold
harmless, protect and defend Landlord from and against such claims if they shall
be based upon any statement or representation or agreement made by Tenant, and
Landlord shall indemnify, hold harmless, protect and defend Tenant from and
against such claims if they shall be based upon any statement, representation or
agreement made by Landlord.

21.2    Examination of Lease; Effectiveness. Submission of this Lease for
examination or signature by Tenant does not create a reservation of or option to
lease. This Lease shall become effective and binding only upon full execution
and delivery of this Lease by both Landlord and Tenant.

21.3    No Recording. Tenant shall not record this Lease or any memorandum of
this Lease without Landlord's prior written consent, but if Landlord so
requests, Tenant agrees to execute, have acknowledged and deliver a memorandum
of this Lease in recordable form which Landlord thereafter may file for record.

21.4    Quitclaim. Upon any termination of this Lease, Tenant shall, at
Landlord's request, execute, have acknowledged and deliver to Landlord an
instrument in writing releasing and quitclaiming to Landlord all right, title
and interest of Tenant in and to the Premises by reason of this Lease or
otherwise.

21.5    Modifications for Mortgagees. If in connection with obtaining financing
for the Premises or any portion thereof, Landlord's Mortgagees shall request
reasonable modifications to this Lease as a condition to such financing, Tenant
shall not unreasonably withhold, delay or defer its consent thereto, provided
such modifications do not materially adversely affect Tenant's rights hereunder.
Tenant's failure to so consent within five (5) days after a second written
request from Landlord, shall, at Landlord's option, constitute an Event of
Default under this Lease.

21.6    Notice. Any Notice required or desired to be given under this Lease
shall be in writing and shall be addressed to the address of the party to be
served. The notices addresses of Landlord and Tenant are as set forth in Item 1
and Item 3, respectively, of the Basic Lease Provisions. Each such Notice shall
be deemed effective and given (i) upon receipt, if personally delivered, (ii)
for any Notice given by overnight courier, the next Business Day after deposit
with the courier, (iii) upon being telephonically confirmed as transmitted, if
sent by telegram, telex or telecopy, (iv) two (2) Business Days after deposit in
the United States mail in the County, certified and postage prepaid, properly
addressed to the party to be served, or (v) upon receipt if sent in any other
way. Any party hereto may from time to time, by Notice to the other in
accordance with this Section 21.6, designate a different address than that set
forth above for the purposes of Notice, but such modified address must include a
street address to which overnight couriers will deliver. If Tenant's address for
Notices is an address not located in California, then, notwithstanding anything
contained in this Section 21.6 to the contrary, any notice given by Landlord
under California Code of Civil Procedure sections 1161 and/or 1162 (including,
without limitation, any Notices given by Landlord under Article  XV above that
are intended to satisfy the notice requirements under said sections 1161 and/or
1162) may, at

-33-



--------------------------------------------------------------------------------





Landlord's option, be served by Landlord at the Premises (and any courtesy copy
of such Notice sent by Landlord in any other manner shall not affect the legal
adequacy of the Notice served by Landlord at the Premises).

21.7    Captions. The captions and headings used in this Lease are for the
purpose of convenience only and shall not be construed to limit or extend the
meaning of any part of this Lease.

21.8    Executed Copy. Any fully executed copy of this Lease shall be deemed an
original for all purposes.

21.9    Time. Time is of the essence for the performance of each term, condition
and covenant of this Lease.

21.10    Severability. If any one or more of the provisions contained herein
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Lease, but this Lease shall be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.

21.11    Survival. All covenants and indemnities set forth herein which
contemplate the payment of sums, or the performance by Tenant or Landlord after
the Term or following an Event of Default, including specifically, but not
limited to, the covenants and indemnities set forth in Section 5.3, Article  VI,
Article  VII, Section 8.1, Section 9.2, Section 11.1, Section 11.10, Article 
XV, and Article  XIX, and all representations and warranties of Tenant, shall
survive the expiration or sooner termination of this Lease.

21.12    Choice of Law; Construction. This Lease shall be construed and enforced
in accordance with the Applicable Laws of the State of California. The language
in all parts of this Lease shall in all cases be construed as a whole according
to its fair meaning and not strictly for or against either Landlord or Tenant,
it being the intent of the parties that this Lease shall be interpreted as if it
was prepared by both parties, and any ambiguities shall not be resolved in favor
of Tenant because all or a portion of this Lease was prepared by Landlord.

21.13    Gender; Singular, Plural. When the context of this Lease requires, the
neuter gender includes the masculine, the feminine, a partnership, limited
liability company or corporation or joint venture, the singular includes the
plural and the plural includes the singular.

21.14    Non-Agency. It is not the intention of Landlord or Tenant to create
hereby a relationship of master-servant or principal-agent, and under no
circumstance shall Tenant herein be considered the agent of Landlord, it being
the sole purpose and intent of the parties hereto to create a relationship of
landlord and tenant.

21.15    Successors. The terms, covenants, conditions and agreements contained
in this Lease shall, subject to the provisions as to assignment, subletting, and
bankruptcy contained herein and any other provisions restricting successors or
assigns, apply to and bind the heirs, successors, legal representatives and
assigns of the parties hereto.

21.16    Waiver; Remedies Cumulative. The waiver by either party of any term,
covenant, agreement or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant,
agreement or condition herein contained, nor shall any custom or practice which
may develop between the parties in the administration of this Lease be construed
to waive or to lessen the right of Landlord to insist upon the performance by
Tenant in strict accordance with all of the provisions of this Lease. The
subsequent acceptance of Rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any provisions, covenant, agreement
or condition of this Lease, other than the failure of Tenant to pay the
particular Rent payment so accepted, regardless of Landlord's knowledge of such
preceding breach at the time of acceptance of such Rent payment. Landlord's
acceptance of any check, letter or payment shall in no event be deemed an accord
and satisfaction, and any such acceptance by Landlord shall be without prejudice
to Landlord's right to recover the balance of the Rent or pursue any other
remedy available to it. The rights and remedies of either party under this Lease
shall be cumulative and in addition to any and all other rights and remedies
which either party has or may have.

21.17    Unavoidable Delay. Except for the monetary obligations of Tenant under
this Lease, neither party shall be chargeable with, liable for, or responsible
to the other for anything or in any amount for any Unavoidable Delay and any
Unavoidable Delay shall not be deemed a breach of or default in the performance
of this Lease, it being specifically agreed that any time limit provision
contained in this Lease (other than the scheduled expiration of the Term) shall
be extended for the same period of time lost by Unavoidable Delay.

-34-



--------------------------------------------------------------------------------





21.18    Entire Agreement. This Lease is the entire agreement between the
parties, and supersedes any prior agreements, representations, negotiations or
correspondence between the parties except as expressed herein. Except as
otherwise provided herein, no subsequent change or addition to this Lease shall
be binding unless in writing and signed by the parties hereto.

21.19    Authority. If Tenant is a corporation, limited liability company or a
partnership, each individual executing this Lease on behalf of the corporation,
limited liability company or partnership, as the case may be, represents and
warrants that he or she is duly authorized to execute and deliver this Lease on
behalf of said entity in accordance with its corporate bylaws, operating
agreement, statement of partnership or certificate of limited partnership, as
the case may be, and that this Lease is binding upon said entity in accordance
with its terms. If Tenant is a corporation, Tenant shall, if requested by
Landlord, within thirty (30) days after execution of this Lease and prior to
entering into possession of the Premises, deliver to Landlord a certified copy
of a resolution of the Board of Directors of the corporation or certificate of
the Secretary of the corporation, authorizing, ratifying or confirming the
execution of this Lease. If Tenant is a limited liability company, Tenant shall,
if requested by Landlord, within thirty (30) days after the execution of this
Lease and prior to entering into possession of the Premises, deliver to Landlord
a certified copy of its operating agreement authorizing such execution. If
Tenant is a partnership, Tenant shall, if requested by Landlord, within thirty
(30) days after the execution of this Lease and prior to entering into
possession of the Premises, deliver to Landlord a certified copy of its
partnership agreement authorizing such execution. If Tenant is a married
individual, Tenant represents and warrants that he or she has full authority to
execute this Lease complete power to manage, control, convey, sell or encumber
any property which may be jointly held or owned by Tenant and Tenant's spouse as
may be necessary to satisfy obligations under the Lease. Within thirty (30) days
after this Lease is signed, if requested by Landlord, Tenant shall deliver to
Landlord an executed spousal acknowledgement and consent with respect to this
Lease in the form provided by Landlord and executed by Tenant's spouse. Tenant's
failure to have such consent executed or so deliver such executed consent shall
in no way affect the validity of this Lease or the foregoing representation of
Tenant.

21.20    Guaranty. As a condition to the execution of this Lease by Landlord,
the obligations, covenants and performance of the Tenant as herein provided
shall be guaranteed in writing by the Guarantor listed in Item 14 of the Basic
Lease Provisions, if any, on a form of guaranty provided by Landlord.

21.21    Exhibits; References. All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease. In the event of variation or discrepancy, the duplicate original hereof
(including exhibits, amendments, riders and addenda, if any, specified above)
held by Landlord shall control. All references in this Lease to Articles,
Sections, Exhibits, Riders and clauses are made, respectively, to Articles,
Sections, Exhibits, Riders and clauses of this Lease, unless otherwise
specified.

21.22    Basic Lease Provisions. The Basic Lease Provisions at the beginning of
this Lease are intended to provide general information only. In the event of any
inconsistency between the Basic Lease Provisions and the specific provisions of
this Lease, the specific provisions of this Lease shall prevail.

21.23    No Merger. The voluntary or other surrender of this Lease by Tenant, or
a mutual cancellation thereof, or a termination by Landlord, shall not work a
merger, and shall, at the option of Landlord, terminate all or any existing
subtenancies or may, at the option of Landlord, operate as an assignment to
Landlord of any or all such subtenancies.

21.24    Joint and Several Obligations. If more than one person or entity is
Tenant, the obligations imposed on each such person or entity shall be joint and
several.

21.25    No Light or Air Easement. Any diminution or shutting off of light or
air by any structure which may be erected on lands adjacent to the Building
shall in no way affect this Lease, abate Rent or otherwise impose any liability
on Landlord. This Lease does not confer any right with regard to the subsurface
below the ground level of the Building.

21.26    Security Measures. Tenant hereby acknowledges that Landlord shall have
no obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises, the Property or the Building. Tenant assumes all
responsibility for the protection of Tenant, Tenant's Agents and the property of
Tenant and of Tenant's Agents from acts of third parties. Nothing herein
contained shall prevent Landlord, at Landlord's sole option, from providing
security protection for the Property and/or the Building or any part thereof, in
which event the cost thereof shall be included within the definition of Project
Costs and paid by Tenant in the manner set forth in Section 7.1.

-35-



--------------------------------------------------------------------------------





21.27    Transfers by Landlord. Landlord (and any party comprising Landlord) and
its successors in interest shall have the right to transfer their respective
interests in this Lease, the Building and the Property at any time and to any
person or entity. In the event of any such transfer(s), the Landlord originally
named herein (and, in the case of any subsequent transfer(s), the applicable
transferor(s)) shall be automatically relieved from the date of such transfer,
without further act by any person or entity, of all liability under any and all
of the covenants and obligations of Landlord contained in or derived from this
Lease accruing from and following the date of such transfer, and, upon the
request of Landlord, Tenant agrees to attorn to any entity purchasing or
otherwise acquiring the Premises.

21.28    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed one and the same instrument.

21.29    No Offer. The submission of this Lease shall not be construed as an
offer, nor shall either party hereto have any rights under this Lease unless
each of Landlord and Tenant executes a copy of this Lease and delivers same to
the other party hereto.

21.30    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant, (ii) increased vehicle occupancy, (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator, (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager, (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare, and (vi) utilizing flexible work
shifts for employees.

ARTICLE XXII

ADDITIONAL PROVISIONS

22.1    Additional Requirements Relating to Alterations and Other Work. The
following terms and conditions shall apply to any work or service performed at
the Building or on the Premises by Tenant or Tenant's contractors (including,
without limitation, Alterations, repairs, maintenance, janitorial and cleaning
services), which terms and conditions are in addition to those set forth in the
Lease, including, without limitation, the terms and conditions set forth in
Article  VIII:

Such work or services shall not proceed until Landlord has approved in writing:
(i) Tenant's contractor, (ii) the amount and coverage of public liability and
property damage insurance, with Landlord, NYL Investors, LLC and the Landlord
Parties named as additional insureds, carried by Tenant's contractor,
(iii) complete and detailed plans and specifications for such work, and (iv) a
schedule for the performance of the work or services.

All work and services shall be done in conformity with a valid permit when
required, a copy of which shall be furnished to Landlord before commencement of
such work or services. In any case, all work and services shall be performed in
accordance with all Applicable Laws. Notwithstanding any failure by Landlord to
object to any such work or services, Landlord shall have no responsibility for
Tenant's failure to comply with Applicable Laws.

Tenant agrees to indemnify, defend and hold Landlord and Landlord's Agents
harmless for any work or services performed, including consequential damages,
which is not performed in accordance with Applicable Laws or the provisions of
this Lease, including, without limitation, this Section 22.1.

Tenant understands that all contractors and subcontractors retained at the
Property by Tenant to perform any work or services shall be signatory to a union
collective bargaining agreement.

Tenant shall pay to Landlord, upon demand, a development review fee equal to
five percent (5%) of the total cost of any Alterations as compensation to
Landlord for review, oversight and related functions performed by Landlord or
its agents in connection with such Alterations.

22.2    Restricted Persons. Tenant is and will remain in compliance with the
requirements of Executive Order No. 13224, 66 Fed Reg. 49079 (September 25,
2001) (the "Order") and other similar requirements contained

-36-



--------------------------------------------------------------------------------





in the rules and regulations of the Office of Foreign Asset Control, Department
of the Treasury ("OFAC") and in any enabling legislation or other Executive
Orders in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the "Orders"). Tenant:

is not listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable Orders (such lists are collectively
referred to as the "Lists");

has not been determined by competent authority to be subject to the prohibitions
contained in the Orders;

is not and will not become owned or controlled by, nor act for or on behalf of,
any person or entity on the Lists or any other person or entity that has been
determined by competent authority to be subject to the prohibitions contained in
the Orders;

is not knowingly engaged in, and will not knowingly engage in, any dealings or
transactions or be otherwise associated with such persons or entities on the
Lists or that has been determined by competent authority to be subject to the
prohibitions contained in the Orders; and

agrees to cooperate with Landlord in providing such additional information and
documentation on Tenant's legal or beneficial ownership, policies, procedures
and sources of funds as Landlord reasonably deems necessary or prudent solely to
enable it to comply with Orders or anti-money laundering laws as now in
existence or hereafter amended.

Any breach or violation of this Section 22.2 shall, at Landlord's option,
constitute an Event of Default by Tenant under this Lease.

22.3    ERISA. Tenant represents and warrants that it is not an employee benefit
plan as defined under Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), or an entity (e.g. an insurance company
separate or general account) subject to ERISA or holding ERISA "plan assets"
within the meaning of the Department of Labor Regulations at Section 2510.3-101.

22.4    Telecommunications.

Tenant and its telecommunications companies, including local exchange
telecommunications companies and alternative vendor service companies, shall
have no right of access to or within the Building or the Property for the
installation or operation of telecommunications services or systems, including,
but not limited to, voice, video, data, and other telecommunications services
provided over wire, fiber optic, microwave, wireless, or any other transmission
system, for all or part of Tenant's telecommunications within the Building and
from the Building or the Property to any other location without Landlord's prior
written consent, which shall not be unreasonably withheld, delayed or
conditioned.

If Landlord consents in writing to the installation of any cabling and/or wires,
then Tenant shall be responsible for ensuring that any such cabling and/or
wiring is properly labeled. Tenant acknowledges and agrees that the following
terms and conditions shall apply to the same:

No later than the tenth (10th) day after the expiration or sooner termination of
the Lease, Landlord may elect by written Notice to Tenant (the "Election Right")
to:

Retain any or all wiring, cables, risers, and similar installations appurtenant
thereto installed by Tenant in the risers of the Building (the "Wiring");

Remove any or all such Wiring and restore the Premises and risers to their
condition existing prior to the installation of the Wiring (the "Wire
Restoration Work"). Landlord shall perform such Wire Restoration Work at
Tenant's sole cost and expense; or

Require Tenant to perform the Wire Restoration Work at Tenant's sole cost and
expense.

-37-



--------------------------------------------------------------------------------





If Landlord elects to retain the Wiring, Tenant covenants that:

Tenant shall convey good title to such Wiring, Tenant shall have good right to
surrender such Wiring, and such Wiring shall be free of all liens and
encumbrances; and

All wiring shall be left in good condition, working order, properly labeled at
each end and in each telecommunications/electrical closet and junction box, and
in safe condition.

Notwithstanding anything to the contrary in Section 4.6, Landlord may retain
Tenant's Security Deposit after the expiration or sooner termination of this
Lease until the earliest of the following events:

Landlord elects to retain the Wiring;

Landlord elects to perform the Wire Restoration Work, the Wire Restoration Work
is complete, and Tenant has fully reimbursed Landlord for all costs related
thereto; or

Landlord elects to require Tenant to perform the Wire Restoration Work, the Wire
Restoration Work is complete, and Tenant has paid for all costs related thereto.

If Tenant fails or refuses to pay all costs of the Wire Restoration Work within
thirty (30) days after Tenant's receipt of Landlord's Notice requesting Tenant's
reimbursement for or payment of such costs, Landlord may apply all or any
portion of Tenant's Security Deposit toward the payment of such unpaid costs
relative to the Wire Restoration Work.

The retention or application of the Security Deposit as provided in this
Section 22.4 does not constitute a limitation on or waiver of Landlord's right
to seek further remedy under this Lease, at law, or in equity.

The provisions of this Section 22.4 shall survive the expiration or sooner
termination of this Lease.

[Signature to appear on the following page]

 

 

-38-



--------------------------------------------------------------------------------



ARTICLE XXIII

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
of this Lease.

LANDLORD:

MNCVAD-SEAGATE 2665 NORTH FIRST LLC,
a Delaware limited liability company

By: ______________________________________
Name: ______________________________________
Its: ______________________________________

TENANT:

8x8, INC.,
a Delaware corporation

By: ______________________________________
Name: ______________________________________
Its: ______________________________________

By: ______________________________________
Name: ______________________________________
Its: ______________________________________

TENANT'S ADDRESS FOR NOTICES
PRIOR TO COMMENCEMENT DATE:

_____________________________________________
_____________________________________________
Attn: _________________________________________

 

 

-39-



--------------------------------------------------------------------------------



EXHIBIT A

DIAGRAM OF PREMISES

This Exhibit is attached to and made a part of that certain Standard Form Office
Lease dated January 20, 2016, by and between MNCVAD-SEAGATE 2665 NORTH FIRST
LLC, as "Landlord", and 8x8, INC., as "Tenant", for the Premises known as 2665
North First Street, Suite 300, San Jose, California.

[TO BE ATTACHED]

 

 

 

 

EXHIBIT A
-1-



--------------------------------------------------------------------------------



EXHIBIT B

This Exhibit is attached to and made a part of that certain Standard Form Office
Lease dated January 20, 2016, by and between MNCVAD-SEAGATE 2665 NORTH FIRST
LLC, as "Landlord", and 8x8, INC., as "Tenant", for the Premises known as 2665
North First Street, Suite 300, San Jose, California.

COMMENCEMENT DATE MEMORANDUM

Date: ____________________

RE:

Standard Form Office Lease dated ___________, by and between MNCVAD-SEAGATE 2665
NORTH FIRST LLC, as "Landlord", and 8x8, INC., as "Tenant", for the Premises
known as 2665 North First Street, Suite 300, San Jose, California.



Agreement

Capitalized terms used herein without further definition shall have the meanings
given them in the Lease. The undersigned hereby agree as follows:

1. The Tenant Improvements have been Substantially Completed in accordance with
the terms and conditions of the Lease, subject only to "punch list" items agreed
to by Landlord and Tenant pursuant to the terms of the Lease.

2. The Commencement Date, as determined in accordance with the Lease, is hereby
stipulated for all purposes to be ______________________________________.

3. In accordance with the Lease, Monthly Rent) in the amount of $__________,
subject to adjustment in accordance with the terms of the Lease, commences to
accrue on __________________ and is due and payable in advance on the first day
of each and every month during the Term (as defined in the Lease). Unless and
until notified by Landlord to the contrary, Tenant shall make its Rent checks
payable to ______________________________ c/o
________________________________________.

"Landlord"

MNCVAD-SEAGATE 2665 NORTH FIRST LLC,
a Delaware limited liability company

By: ____________________________________
Name: ____________________________________
Its: ____________________________________

"Tenant"

8x8, INC.,
a Delaware corporation

By: ____________________________________
Name: ____________________________________
Its: ____________________________________

By: ____________________________________
Name: ____________________________________
Its: ____________________________________

 

 

EXHIBIT B
-1-



--------------------------------------------------------------------------------



EXHIBIT C

This Exhibit is attached to and made a part of that certain Standard Form Office
Lease dated January 20, 2016, by and between MNCVAD-SEAGATE 2665 NORTH FIRST
LLC, as "Landlord", and 8x8, INC., as "Tenant", for the Premises known as 2665
North First Street, Suite 300, San Jose, California.

RULES AND REGULATIONS

This Exhibit sets forth the rules and regulations governing Tenant's use of the
Common Area and the Premises leased to Tenant pursuant to the terms, covenants
and conditions of the Lease to which this Exhibit is attached and therein made
part thereof. Unless otherwise defined, capitalized terms used herein shall have
the same meanings as set forth in the Lease. In the event of any conflict or
inconsistency between this Exhibit and the Lease, the Lease shall control.

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises.

The walls, walkways, sidewalks, entrance passages, courts and vestibules shall
not be obstructed or used for any purpose other than ingress and egress of
pedestrian travel to and from the Premises, and shall not be used for loitering
or gathering, or to display, store or place any merchandise, equipment or
devices, or for any other purpose. Landlord may remove any such obstruction
without Notice or obligation to Tenant. The walkways, entrance passageways,
courts, vestibules and roof are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in the judgment of the Landlord shall be
prejudicial to the safety, character, reputation and interests of the Building
and the Property and its tenants, provided that nothing herein contained shall
be construed to prevent such access to the Building to persons with whom Tenant
normally deals in the ordinary course of Tenant's business unless such persons
are engaged in illegal activities. No tenant or employee or invitee of any
tenant shall be permitted upon the roof of the Building.

No awnings or other projection shall be attached to the outside walls of the
Building. No security bars or gates, curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises without the prior written consent of Landlord. Neither the interior nor
exterior of any windows shall be coated or otherwise sunscreened without the
express written consent of Landlord.

Tenant shall not in any way deface any part of the Premises or the Building.
Tenant shall not remove or lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except as approved by Landlord in writing. The expense of repairing any
damage resulting from a violation of this rule or removal of any floor covering
shall be borne by Tenant.

The toilet rooms, urinals, wash bowls and other plumbing apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by Tenant.

Landlord shall direct electricians as to the manner and location of any future
telephone wiring. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. The locations of the telephones, call boxes
and other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord.

The Premises shall not be used for manufacturing, retail sales, or the storage
of merchandise. No exterior storage shall be allowed at any time without the
prior written approval of Landlord. The Premises shall not be used for cooking,
a beauty parlor, manicuring, any medical use or washing of clothes without the
prior written consent of Landlord, or for lodging or sleeping or for any immoral
or illegal purposes. No vending machines shall be installed by or on behalf of
Tenant within the Premises, the Building or the Property.

Tenant shall not make, or permit to be made, any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises or those having business with them, whether by the use of any musical
instrument, radio, phonograph, machinery, or otherwise. Tenant shall not use
keep or permit to be used, or kept, any foul or obnoxious gas or substance in
the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.

EXHIBIT C
-1-



--------------------------------------------------------------------------------





Parking of any vehicles is specifically prohibited.

Neither Tenant nor any of Tenant's Agents shall at any time bring or keep upon
the Premises any toxic, hazardous, inflammable, combustible or explosive fluid,
chemical or substance without the prior written consent of Landlord. Smoking or
carrying cigars or cigarettes in the Common Area may be regulated from time to
time as determined by Landlord, and Tenant and Tenant's Agents shall strictly
comply with any such regulations.

No animals shall be permitted at any time within the Premises, the Building or
the Property.

Tenant shall not use the name of the Building, the Property or the Building in
connection with or in promoting or advertising the business of Tenant, except as
Tenant's address, without the prior written consent of Landlord. Landlord shall
have the right to prohibit any advertising by Tenant which, in Landlord's
reasonable opinion, tends to impair the reputation of the Property or the
Building or its desirability for its intended uses, and, upon written Notice
from Landlord, Tenant shall refrain from or discontinue such advertising.

Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises, the Property or the Building are prohibited and Tenant shall
cooperate to prevent the same.

All equipment of any electrical or mechanical nature shall be placed by Tenant
on the Premises, in settings approved by Landlord in writing, in such a way as
to best minimize, absorb and prevent any vibration, noise or annoyance. No
cooking shall be done or permitted upon the Premises except pursuant to normal
use of a microwave oven, toaster oven and coffee maker for the sole benefit of
Tenant and Tenant's Agents.

No safes, computers or other objects larger or heavier than the freight
elevators of the Building are limited to carry shall be brought into or
installed in the Premises. Landlord shall have the right to prescribe and
approve of the weight and position of safes, computers or other large or heavy
objects which shall, if deemed necessary by Landlord, be placed on some type of
applicable platform prescribed by Landlord to distribute the weight. The moving
of safes, computers or other large or heavy objects shall occur only between
those hours as may be designated by, and only upon previous written Notice to,
Landlord, and the persons employed to move those objects in or out of the
Building must be reasonably acceptable to Landlord. No freight, furniture or
bulky matter of any description shall be received into or moved out of the lobby
of the Building or carried into the elevators during normal business hours
(i.e., Monday through Friday, 7:00 a.m. to 7:00 p.m. (except Holidays)) unless
approved in writing by Landlord.

No air conditioning unit or other similar apparatus shall be installed or used
by Tenant without the prior written consent of Landlord. Tenant shall not
install equipment, such as but not limited to electronic tabulating or computer
equipment, requiring electrical or air conditioning service in excess of that to
be provided by Landlord under the Lease.

No aerial antenna or other devices shall be erected on the roof or exterior
walls of the Building, or on the grounds, without in each instance the prior
written consent of Landlord (which consent may be withheld by Landlord in its
sole and absolute discretion). Any aerial antenna or other device so installed
by or on behalf of Tenant without such written consent shall be subject to
removal by Landlord at any time without prior Notice at the expense of Tenant,
and Tenant shall upon Landlord's demand pay a removal fee to Landlord of not
less than $500.00.

Tenant shall not place any movable objects, including antennas, outdoor
furniture, etc., in the driveways, landscaped area or other areas outside of
said Premises, or on the roof of said Premises.

Tenant shall maintain the Premises as provided in the Lease, and except with the
written consent of Landlord, no person or persons other than those approved by
Landlord will be permitted to enter the Building for that purpose. Tenant shall
not cause unnecessary labor by reason of Tenant's carelessness and indifference
in the preservation of good order and cleanliness. All cardboard boxes must be
"broken down", and all styrofoam chips must be bagged or otherwise contained so
as not to constitute a nuisance.

EXHIBIT C
-2-



--------------------------------------------------------------------------------





Tenant shall see that the windows, transoms and doors of the Premises are closed
and securely locked before leaving the Building and shall observe strict care
not to leave windows open, if applicable, when it rains. Tenant shall exercise
extraordinary care and caution that all water faucets or water apparatus are
entirely shut off before Tenant or Tenant's employees leave the Building, and
that all electricity, gas or air shall likewise be carefully shut off, so as to
prevent waste or damage, and for any default or carelessness Tenant shall make
good all injuries sustained by other tenants or occupants of the Building or
Landlord.

All keys for the Premises shall be provided to Tenant by Landlord and Tenant
shall return to Landlord any of such keys so provided upon the termination of
the Lease. Tenant shall not change locks or install other locks on doors of the
Premises, without the prior written consent of Landlord. In the event of loss of
any keys furnished by Landlord for Tenant, Tenant shall pay to Landlord the
costs thereof. Upon termination of its tenancy, Tenant shall deliver to Landlord
all keys and access cards to the Premises, the Building and Common Area.

No person shall enter or remain within the Property or the Building while
intoxicated or under the influence of liquor or drugs. Landlord shall have the
right to exclude or expel from the Property or the Building any person who, in
the absolute discretion of Landlord, is under the influence of liquor or drugs
or who shall in any manner do any act in violation of the Rules and Regulations
of the Property or Building.

Tenant shall give Landlord prompt Notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment or any dangerous or hazardous condition existing
on the property.

All electrical equipment used by Tenants shall be U.L. approved. Nothing shall
be done or permitted in the Premises, and nothing shall be brought into or kept
in the Premises which would impair or interfere with any of the Building
services or the proper and economic heating, cooling, cleaning or other
servicing of the Building or the Premises.

Tenant shall furnish and utilize masonite or plastic floor mats so as to
minimize carpet damage resulting from the use of rollers on chairs.

Tenant agrees to comply with all such Rules and Regulations. Should Tenant not
abide by these Rules and Regulations, Landlord or any "Operator," "Association"
or "Declarant" under any Restrictions may serve a three (3) day Notice to
correct the deficiencies. If Tenant has not corrected the deficiencies by the
end of the Notice period, Tenant will be in default of the Lease, and, in
addition to all other rights and remedies of Landlord, Landlord and/or its
designee shall have the right, without further Notice, to cure the violation at
Tenant's expense.

Landlord reserves the right to amend or supplement the foregoing Rules and
Regulations and to adopt and promulgate additional rules and regulations
applicable to the Premises, Property and the Common Area, and Tenant shall abide
by (and cause Tenant's Agents to abide by) any such amendments, supplements and
additional rules and regulations. Notice of such rules and regulations and
amendments and supplements thereto, if any, shall be given to the Tenant.

Neither Landlord nor Landlord's Agents or any other person or entity shall be
responsible to Tenant or to any other person for the ignorance or violation of
these Rules and Regulations by any other tenant or other person. Tenant shall be
deemed to have read these Rules and Regulations and to have agreed to abide by
them as a condition precedent, waivable only by Landlord, to Tenant's occupancy
of the Premises.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all tenants of the Building and/or the
Property.

EXHIBIT C
-3-



--------------------------------------------------------------------------------



EXHIBIT D

WORK LETTER

This Work Letter ("Work Letter") is attached to and made a part of that certain
Standard Form Office Lease dated January 20, 2016, by and between MNCVAD-SEAGATE
2665 NORTH FIRST LLC, as "Landlord", and 8x8, INC., as "Tenant", for the
Premises known as 2665 North First Street, Suite 300, San Jose, California.

1.    Tenant Improvements. Landlord, at Landlord's sole cost and expense, except
as provided in below in this Work Letter, shall perform the following
improvements to the Premises (collectively, the "Tenant Improvements"):
(i) install new carpet in the Premises in a Building standard color selected by
Tenant; (ii) paint the Premises in a Building standard color selected by Tenant,
including up to two (2) accent colors; (iii) remove the interior walls of the
Premises as depicted on Schedule 1 attached hereto and remove all existing
phone, IT and data cabling in such interior walls; (iv) install new light
fixtures and additional lighting in Suite 300 of the Premises as depicted on
Schedule 1 attached hereto; and (v) cause all lights on the second (2nd) floor
of the Premises to be in good working order, with all broken, faulty or
burnt-out bulbs replaced prior to the Commencement Date; provided, however, that
with respect to the work described in clause (iv) above, Landlord shall not be
required to incur more than $6.00 per rentable square foot of Suite 300, it
being acknowledged and agreed that Tenant shall be responsible for the cost of
such work to the extent in excess of $6.00 per rentable square foot of
Suite 300. If Tenant is required to pay a portion of the cost of the work
described in clause (iv) above, then Tenant, within fifteen (15) days after
Landlord's written demand, shall deliver the relevant funds to Landlord. The
Tenant Improvements shall be performed using Building standard materials and
finishes.

2.    Revision. If Tenant shall request any revision to the Tenant Improvements
(a "Revision" ), provided that such Revision is approved by Landlord, then
Landlord shall notify Tenant in writing of the increased cost in the Tenant
Improvements, if any, resulting from such Revision. Tenant, within one (1)
business day, shall notify Landlord in writing whether it desires to proceed
with such Revision. In the absence of such written authorization, Landlord shall
have the option to disregard such Revision. Tenant shall be responsible for any
Tenant Delay in completion of the Premises resulting from any Revision. If any
Revision results in an increase in the cost of the Tenant Improvements, such
increased cost, plus any applicable state sales or use tax thereon, shall be
payable by Tenant upon demand. Notwithstanding anything herein to the contrary,
any Revision shall be subject to the approval of Landlord.

3.    Tenant Delay; Defaults. Tenant shall upon demand reimburse Landlord for
any expenses incurred by Landlord as the result of a Tenant Delay.
Notwithstanding any provision to the contrary contained in this Lease, if an
Event of Default, or a default by Tenant under this Work Letter, has occurred at
any time on or before the Substantial Completion of the Tenant Improvements,
then (i) in addition to all other rights and remedies granted to Landlord
pursuant to the Lease, Landlord shall have the right to cause Contractor to
cease the construction of the Tenant Improvements (in which case, Tenant shall
be responsible for any Tenant Delay in the Substantial Completion of the Tenant
Improvements caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Work Letter shall be forgiven until such time
as such default is cured pursuant to the terms of the Lease. Tenant acknowledges
that the timing of the completion of the Tenant Improvements is of the utmost
importance to Landlord. Accordingly, Tenant hereby agrees to fully and
diligently cooperate with all reasonable requests by Landlord in connection with
or related to the design and construction of the Tenant Improvements, and in
connection therewith, shall respond to Landlord's requests for information
and/or approvals, except as specifically set forth herein to the contrary,
within two (2) Business Days following request by Landlord

.



EXHIBIT D
-1-



--------------------------------------------------------------------------------





Schedule 1 to Work Letter

 

 

 

 

 

 

 

EXHIBIT D
-2-



--------------------------------------------------------------------------------





 